Exhibit 10.36(a)

        


MASTER LOAN AND SECURITY AGREEMENT

_________________


DATED AS OF JULY 22, 2003

_________________


AAMES CAPITAL CORPORATION


AS BORROWER


AND


CITIGROUP GLOBAL MARKETS REALTY CORP.


AS LENDER

--------------------------------------------------------------------------------


TABLE OF CONTENTS

     
Page
Section 1.    
  Definitions and Accounting Matters

1.01
  Certain Defined Terms
1
1.02
  Accounting Terms and Determinations
15

 

Section 2.    
  Advance, Note and Prepayments

2.01
  Advance
15
2.02
  Notes
15
2.03
  Procedure for Borrowing. Borrowing Procedure for Requesting the Advance
16
2.04
  Limitation on Types of Advance; Illegality
16
2.05
  Repayment of Advance; Interest
17
2.06
  Mandatory Prepayments or Pledge
18
2.07
  Optional Prepayments
18
2.08
  Requirements of Law
19
2.09
  Purpose of Advances
20
         

 

Section 3.    
  Payments; Computations; Taxes

3.01
  Payments
20
3.02
  Computations
20
3.03
  U.S.Taxes
20
3.04
  Commitment Fee
21

 

Section 4.    
  Collateral Security

4.01
  Collateral; Security Interest
21
4.02
  Further Documentation
22
4.03
  Changes in Locations, Name, etc
23
4.04
  Lender's Appointment as Attorney-in-Fact
23
4.05
  Performance by Lender of the Borrower's Obligations
24
4.06
  Proceeds
24
4.07
  Remedies
25
4.08
  Limitation on Duties Regarding Presentation of Collateral
26
4.09
  Powers Coupled with an Interest
26
4.10
  Release of Security Interest
26

 

Section 5.    
  Conditions Precedent


  Initial Advance
26

  Initial and Subsequent Advances
28

 

Section 6.    
  Representations and Warranties

6.01
  Existence
30
6.02
  Financial Condition
30
6.03
  Litigation
30
6.04
  No Breach
30

i


--------------------------------------------------------------------------------

6.05
  Action
31
6.06
  Approvals
31
6.07
  Margin Regulations
31
6.08
  Taxes
31
6.09
  Investment Company Act
31
6.10
  No Legal Bar
31
6.11
  No Default
31
6.12
  Collateral; Collateral Security
32
6.13
  Chief Executive Office
32
6.14
  Location of Books and Records
32
6.15
  True and Complete Disclosure
32
6.16
  Tangible Net Worth; Liquidity
33
6.17
  ERISA
33
6.19
  Relevant States
33
6.20
  True Sales
33
6.21
  No Burdensome Restrictions
33
6.22
  Subsidiaries
33
6.23
  Origination and Acquisition of Mortgage Loans
33
6.24
  No Adverse Selection
34
6.25
  Borrower Solvent; Fraudulent Conveyance
34

 

Section 7.    
  Covenants of the Borrower

7.01
  Financial Statements
34
7.02
  Litigation
36
7.03
  Existence, Etc
.36
7.04
  Prohibition of Fundamental Changes
37
7.05
  Borrowing Base Deficiency
37
7.06
  Notices
37
7.07
  Servicing
38
7.08
  Intentionally Omitted
38
7.09
  Underwriting Guidelines
38
7.10
  Lines of Business
38
7.11
  Transactions with Affiliates
38
7.12
  Use of Proceeds
38
7.13
  Limitation of Liens
38
7.14
  Limitation on Sale of Assets
39
7.15
  Limitation on Distributions
39
7.16
  Maintenance of Liquidity
39
7.17
  Maintenance of Tangible Net Worth
39
7.18
  Maintenance of Taio of Total Indebtedness to Tagible Net Worth
39
7.19
  Restricted Payments
39
7.20
  Servicing Transmission
39
7.21
  No Amendment or Waiver
39
7.22
    Maintenance of Property; Insurance
40
7.23
    Further Identification of Collateral
40
7.24
    Mortgage Loan Determined to be Defective
40

ii


--------------------------------------------------------------------------------

7.25
  Interest Rate Protection Agreements
40
7.26
  Certificate of a Responsible Officer of the Borrower
40
7.27
  Additional Committed Warehouse Facility
40

 

Section 8.    
  Events of Default


 

Section 9.    
  Remedies Upon Default

         
Section 10.   
  No Duty on Lender's Part  

 

Section 11.   
  Miscellaneous

11.01
  Waiver
44
11.02
  Notices
44
11.03
  Indemnification and Expenses
44
11.04
  Amendments
45
11.05
  Successors and Assigns
45
11.06
  Survival
45
11.07
  Captions
45
11.08
  Counterparts
45
11.09
  Loan Agreement Constitutes Security Agreement; Governing Law
45
11.10
  SUBMISSION TO JURISDICTION; WAIVERS
45
11.11
  WAIVER OF JURY TRIAL
46
11.12
  Acknowledgments
46
11.13
  Hypothecation or Pledge of Collateral
47
11.14
  Assignments; Participations
47
11.15
  Servicing
48
11.16
    Periodic Due Diligence Review
49
11.17
  Set-Off
49
11.18
  Intent
50
11.19
  Entire Agreement
50

 

 

  SCHEDULES
   

            SCHEDULE 1      Representations and Warranties re: Mortgage Loans  
  SCHEDULE 2      Filing Jurisdiction     SCHEDULE 3      Relevant States    
SCHEDULE 5      Subsidiaries            

iii


--------------------------------------------------------------------------------


 EXHIBITS               EXHIBIT A     Form of Promissory Note     EXHIBIT B   
  Form of Custodial Agreement     EXHIBIT C      Form of Opinion of Counsel to
the Borrower     EXHIBIT D      Form of Notice of Borrowing and Pledge    
EXHIBIT E      Underwriting Guidelines     EXHIBIT F      Required Fields for
Servicing Transmission     EXHIBIT G      Required Fields for Mortgage Loan Data
Transmission     EXHIBIT H      Form of Borrowing Base Certificate     EXHIBIT I
       Form of Instruction Letter              

iv


--------------------------------------------------------------------------------


MASTER LOAN AND SECURITY AGREEMENT

        MASTER LOAN AND SECURITY AGREEMENT, dated as of July 22, 2003, between
AAMES CAPITAL CORPORATION, a California corporation (the “Borrower”) and
CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation (the “Lender”).


RECITALS

        The Borrower wishes to obtain financing from time to time to provide
interim funding for the origination or acquisition of certain Mortgage Loans (as
defined herein), which Mortgage Loans are to be sold or contributed by the
Borrower to one or more trusts or other entities to be sponsored by the Borrower
or an Affiliate (as defined herein) thereof, or to third-parties, and which
Mortgage Loans shall secure Advances (as defined herein) to be made by the
Lender hereunder.

        The Lender has agreed, subject to the terms and conditions of this Loan
Agreement (as defined herein), to provide such financing to the Borrower, with a
portion of the proceeds of the sale of all mortgage-backed securities issued by
any such trust or other entity, together with a portion of the proceeds of any
permitted whole loan sales, together with other funds of the Borrower, if
necessary, being used to repay any Advances made hereunder as more particularly
described herein.

        Accordingly, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

         Section 1.      Definitions and Accounting Matters.

        1.01      Certain Defined Terms . As used herein, the following terms
shall have the following meanings (all terms defined in this Section 1.01 or in
other provisions of this Loan Agreement in the singular to have the same
meanings when used in the plural and vice versa):

        “Accepted Servicing Practices” shall mean, with respect to any Mortgage
Loan, accepted and prudent mortgage servicing practices of prudent mortgage
lending institutions which service mortgage loans of the same type as such
Mortgage Loans in the jurisdiction where the related Mortgaged Property is
located and in a manner at least equal in quality to the servicing the Borrower
or Borrower’s designee provides to mortgage loans which they own in their own
portfolio.

        “Advance” shall mean any Committed Advance or Uncommitted Advance, as
applicable, and collectively, “Advances” shall mean the sum of all Committed
Advances and Uncommitted Advances.

         “Affiliate” means, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 10% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise.

1


--------------------------------------------------------------------------------

         “ALTA0 means the American Land Title Association.

        “Applicable Collateral Percentage” shall mean,

        (i) for the first 180 days following the date such Eligible Mortgage
Loan first becomes subject to the terms of this Agreement, with respect to each
Advance:

        (a)  which is secured by Standard Mortgage Loans or Previously
Securitized and Called Mortgage Loans, 99%; and

        (b) which is secured by High LTV Mortgage Loans, 97%; and

        (ii) thereafter, 0%.

        “Applicable Margin” shall mean with respect to Advances that are Tranche
A Advances and Tranche B Advances respectively, and which are secured by the
Mortgage Loans, the applicable rate per annum set forth below for each day that
such Advances shall be so secured:

        Tranche A Advances         0.95%

        Tranche B Advances         1.65%

        “Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

        “Assignment of Mortgage” shall mean, with respect to any Mortgage, an
assignment of the Mortgage, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
related Mortgaged Property is located to reflect the assignment and pledge of
the Mortgage.

        “Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978,
as amended from time to time.

        “Best’s” means Best’s Key Rating Guide, as the same shall be amended
from time to time.

        “Borrower” shall have the meaning provided in the heading hereof.

        “Borrowing Base” shall mean the aggregate Collateral Value of all
Eligible Mortgage Loans that have been, and remain pledged to the Lender
hereunder.

2


--------------------------------------------------------------------------------

        “Borrowing Base Certificate” shall mean the certificate prepared by the
Lender substantially in the form of Exhibit H, attached hereto.

        “Borrowing Base Deficiency” shall have the meaning provided in Section
2.06 hereof.

        “Business Day” shall mean any day other than (i) a Saturday or Sunday,
(ii) a day on which the New York Stock Exchange, the Federal Reserve Bank of New
York, the Custodian or banking and savings and loan institutions in the State of
New York or the City of New York or the city or state in which the Custodian’s
offices are located are closed, or (iii) a day on which trading in securities on
the New York Stock Exchange or any other major securities exchange in the United
States is not conducted.

        “Capital Lease Obligations” shall mean, for any Person, all obligations
of such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Loan Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

        “Cash Equivalents” shall mean (a) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed or insured by
the United States Government or any agency thereof, (b) certificates of deposit
and eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by
Standard and Poor’s Ratings Group (“S&P”) or P-1 or the equivalent thereof by
Moody’s Investors Service, Inc. (“Moody’s”) and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

        “Change of Control” means the acquisition by any Person, or two or more
Persons acting in concert (other than Specialty Finance Partners or its
Affiliates), of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
outstanding shares of voting stock of the Guarantor or Borrower at any time if
after giving effect to such acquisition such Person or Persons owns fifty
percent (50%) or more of such outstanding voting stock of either entity.

3


--------------------------------------------------------------------------------

        “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

        “Collateral” shall have the meaning assigned to such term in Section
4.01(b) hereof.

        “Collateral Value” shall mean with respect to each Mortgage Loan, the
lesser of (a) the product of (x) the Applicable Collateral Percentage and (y)
the outstanding principal balance of such Mortgage Loan, and (b) the Market
Value; provided, that, the Collateral Value shall be deemed to be zero with
respect to each Mortgage Loan:

(1)  

 in respect of which there is a material breach of a representation and warranty
set forth on Schedule 1 (assuming each representation and warranty is made as of
the date Collateral Value is determined) or there is an Exception which was not
otherwise waived by Lender;


(2)  

 which the Lender determines, in its reasonable discretion is not eligible for
sale in the secondary market or for securitization without unreasonable credit
enhancement;


(3)  

  which has been released from the possession of the Custodian under Section
5(a) of the Custodial Agreement to the Borrower or its bailee for a period in
excess of fourteen (14) calendar days (or if such fourteenth day is not a
Business Day, the next succeeding Business Day);


(4)  

  which has been released from the possession of the Custodian (i) under Section
5(b) of the Custodial Agreement under any Transmittal Letter in excess of the
time period stated in such Transmittal Letter for release, or (ii) under Section
5(c) of the Custodial Agreement under an Attorney Bailee Letter, from and after
the date such Attorney’s Bailee Letter is terminated or ceases to be in full
force and effect;


(5)  

  in respect of which (a) the related Mortgaged Property is the subject of a
foreclosure proceeding or (b) the related Mortgage Note has been extinguished
under relevant state law in connection with a judgment of foreclosure or
foreclosure sale or otherwise;


(6)  

  if (a) the related Mortgage Note or the related Mortgage is not genuine or is
not the legal, valid, binding and enforceable obligation of the maker thereof,
subject to no right of rescission, set-off, counterclaim or defense, or (b) such
Mortgage, is not a valid, subsisting, enforceable and perfected first or second
lien on the Mortgaged Property;


4


--------------------------------------------------------------------------------

(7)  

  in respect of which the related Mortgagor is the subject of a bankruptcy
proceeding;


(8)  

  if the Mortgagor has not made its first payment on the related Mortgage Loan
prior to its next scheduled payment date at the time of the funding of the
related Advance;


(9)  

  if a Monthly Payment with respect thereto is more than 30 days past due;


(10)  

  which is a High LTV Mortgage Loan and the Collateral Value of such High LTV
Mortgage Loan, when added to the Collateral Value of all other High LTV Mortgage
Loans that secure Advances hereunder exceeds $25,000,000;


(11)  

  which is a Previously Securitized or Called Mortgage Loan, and the Collateral
Value of such Mortgage Loan, when added to the Collateral Value of all other
Previously Securitized and Called Mortgage Loans that secure Advances hereunder
exceeds $25,000,000; or


        “Combined LTV or CLTV” means with respect to any Mortgage Loan, the
ratio of (i) the original outstanding principal amount of the Mortgage Loan and
any other mortgage loan which is secured by a lien on the related Mortgaged
Property to (ii) the lesser of (a) the Appraised Value of the Mortgaged Property
at origination or (b) if the Mortgaged Property was purchased within 12 months
of the origination of the Mortgage Loan, the purchase price of the Mortgaged
Property.

        “Commitment Letter” shall mean the letter dated the date hereof between
Borrower and Lender setting forth the commitment fee.

        “Committed Advance” shall have the meaning assigned to such term in
Section 2.01(a) hereof.

        “Contractual Obligation” shall mean as to any Person, any material
provision of any agreement, instrument or other undertaking to which such Person
is a party or by which it or any of its property is bound or any material
provision of any security issued by such Person.

        “Cooperative Corporation” shall mean with respect to any Cooperative
Loan, the cooperative apartment corporation that holds legal title to the
related Cooperative Project and grants occupancy rights to units therein to
stockholders through Proprietary Leases or similar arrangements.

        “Cooperative Loan” shall mean a Mortgage Loan that is secured by a first
lien on and a perfected security interest in Cooperative Shares and the related
Proprietary Lease granting exclusive rights to occupy the related Cooperative
Unit in the building owned by the related Cooperative Corporation.

5


--------------------------------------------------------------------------------

        “Cooperative Project” shall mean with respect to any Cooperative Loan,
all real property and improvements thereto and rights therein and thereto owned
by a Cooperative Corporation including without limitation the land, separate
dwelling units and all common elements.

        “Cooperative Shares” shall mean with respect to any Cooperative Loan,
the shares of stock issued by a Cooperative Corporation and allocated to a
Cooperative Unit and represented by a stock certificate.

        “Cooperative Unit” shall mean with respect to any Cooperative Loan, a
specific unit in a Cooperative Project.

        “Custodial Agreement” shall mean the Custodial Agreement, dated as of
the date hereof, among the Borrower, the Custodian and the Lender, substantially
in the form of Exhibit B hereto, as the same shall be modified and supplemented
and in effect from time to time.

        “Custodian” shall mean Deutsche Bank Trust Company Americas, its
successors and permitted assigns.

        “Custodian Loan Transmission” shall have the meaning assigned thereto in
the Custodial Agreement.

        “Default” shall mean an Event of Default or an event that with notice or
lapse of time or both would become an Event of Default.

        “Dollars” and “$” shall mean lawful money of the United States of
America.

        “Due Date” means the day of the month on which the Monthly Payment is
due on a Mortgage Loan, exclusive of any days of grace.

        “Due Diligence Review” shall mean the performance by the Lender of any
or all of the reviews permitted under Section 11.16 hereof with respect to any
or all of the Mortgage Loans or the Borrower or related parties, as desired by
the Lender from time to time.

        “Effective Date” shall mean the date upon which the conditions precedent
set forth in Section 5.01 shall have been satisfied.

        “Eligible Mortgage Loan” shall mean a Mortgage Loan secured by a first
or second mortgage lien (as reflected on the Mortgage Loan Data Transmission) on
residential real estate and as to which (i) the representations and warranties
in Section 6.12 and 6.23 and Schedule 1 hereof are correct, (ii) was originated
or acquired by the Borrower in accordance with the Borrower’s or Lender approved
third party’s Underwriting Guidelines, (iii) contains all required Mortgage Loan
Documents without Exceptions unless otherwise waived by Lender and (iv) such
other customary criteria for eligibility determined by the Lender shall have
been satisfied.

6


--------------------------------------------------------------------------------

        “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

        “ERISA Affiliate” shall mean any corporation or trade or business that
is a member of any group of organizations (i) described in Section 414(b) or (c)
of the Code of which Borrower is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which Borrower is
a member.

        “Escrow Payments” means with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

        “Event of Default” shall have the meaning provided in Section 8 hereof.

        “Exception” shall have the meaning assigned thereto in the Custodial
Agreement.

        “Exception Report” shall mean the exception report prepared by the
Custodian pursuant to the Custodial Agreement.

        “Federal Funds Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Lender from three
primary dealers (other than an affiliate of the Lender).

        “FHLMC” means Freddie Mac, formerly known as the Federal Home Loan
Mortgage Corporation, or any successor thereto.

        “First Lien” shall mean with respect to each Mortgaged Property, the
lien of the mortgage, deed of trust or other instrument securing a mortgage note
which creates a first lien on the Mortgaged Property.

        “FNMA” means Fannie Mae, formerly known as the Federal National Mortgage
Association, or any successor thereto.

        “Funding Date” shall mean the date on which an Advance is made
hereunder.

        “GAAP” shall mean generally accepted accounting principles as in effect
from time to time in the United States of America.

7


--------------------------------------------------------------------------------

        “Governmental Authority” shall mean any nation or government, any state
or other political subdivision, agency or instrumentality thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over the Borrower, any of its Subsidiaries or any of its
properties.

        “Gross Margin” means with respect to each adjustable rate Mortgage Loan,
the fixed percentage amount set forth in the related Mortgage Note.

        “Guarantee” shall mean, as to any Person, any obligation of such Person
directly or indirectly guaranteeing any Indebtedness of any other Person or in
any manner providing for the payment of any Indebtedness of any other Person or
otherwise protecting the holder of such Indebtedness against loss (whether by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, or to take-or-pay or otherwise), provided
that the term “Guarantee” shall not include (i) endorsements for collection or
deposit in the ordinary course of business, or (ii) obligations to make
servicing advances for delinquent taxes and insurance, or other obligations in
respect of a Mortgaged Property, to the extent required by the Lender. The
amount of any Guarantee of a Person shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith. The terms “Guarantee” and “Guaranteed” used as verbs shall have
correlative meanings.

        “Guaranty” shall mean the guaranty, dated July 22, 2003, executed by the
Guarantor in favor of the Lender which evidences the guarantee by the Guarantor
of the obligations of the Borrower under this Loan Agreement.

        ‘Guarantor’ shall mean Aames Financial Corporation.

        “High LTV Mortgage Loan” shall mean an Eligible Mortgage Loan that has a
Loan-to-Value or Combined Loan-to-Value Ratio greater than 90%, but not in
excess of 100%.

        “Indebtedness” shall mean, for any Person: (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business so long as such trade accounts
payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) indebtedness of others
secured by a Lien on the Property of such Person, whether or not the respective
indebtedness so secured has been assumed by such Person; (d) obligations
(contingent or otherwise) of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for account of such Person; (e) Capital Lease Obligations of such Person; (f)
obligations of such Person under repurchase agreements or like arrangements; (g)
indebtedness of others Guaranteed by such Person; (h) all obligations of such
Person incurred in connection with the acquisition or carrying of fixed assets
by such Person; (i) indebtedness of general partnerships of which such Person is
a general partner; and (j) any other indebtedness of such Person by a note,
bond, debenture or similar instrument.

8


--------------------------------------------------------------------------------

        “Index” means with respect to each adjustable rate Mortgage Loan, the
index set forth in the related Mortgage Note for the purpose of calculating the
interest rate thereon.

        “Instruction Letter” shall mean a letter agreement between the Borrower
and each Subservicer substantially in the form of Exhibit J attached hereto, in
which such Persons acknowledge the Lender’s security interest in the Mortgage
Loans, and agree to remit any collections with respect to the Mortgage Loans as
the Lender may so direct from time to time, which Instruction Letter may be
delivered by Lender to such Subservicer in its sole discretion.

        “Insurance Proceeds” means with respect to each Mortgage Loan, proceeds
of insurance policies insuring the Mortgage Loan or the related Mortgaged
Property.

        “Interest Period” shall mean, with respect to any Advance, (i)
initially, the period commencing on the Funding Date with respect to such
Advance and ending on the calendar day prior to the next succeeding Payment
Date, and (ii) thereafter, each period commencing on the Payment Date of a month
and ending on the calendar day prior to the Payment Date of the next succeeding
month. Notwithstanding the foregoing, no Interest Period may end after the
Termination Date.

        “Interest Rate Adjustment Date” means with respect to each adjustable
rate Mortgage Loan, the date, specified in the related Mortgage Note and the
Mortgage Loan Schedule, on which the Mortgage Interest Rate is adjusted.

        “Interest Rate Protection Agreement” shall mean with respect to any or
all of the Mortgage Loans and/or Advances, any interest rate swap, cap or collar
agreement or any other applicable hedging arrangements providing for protection
against fluctuations in interest rates or the exchange of nominal interest
obligations, either generally or under specific contingencies entered into by
Borrower and reasonably acceptable to the Lender.

        “Lender” shall have the meaning assigned thereto in the heading hereto.

        “LIBO Base Rate” shall mean with respect to each day an Advance is
outstanding (or if such day is not a Business Day, the next succeeding Business
Day), the rate per annum equal to the rate published by Bloomberg or if such
rate is not available, the rate appearing at page 3750 of the Telerate Screen as
one-month LIBOR on such date, and if such rate shall not be so quoted, the rate
per annum at which the Lender is offered Dollar deposits at or about 11:00 A.M.,
eastern time, on such date by prime banks in the interbank eurodollar market
where the eurodollar and foreign currency and exchange operations in respect of
its Advances are then being conducted for delivery on such day for a period of
one month and in an amount comparable to the amount of the Advances to be
outstanding on such day.

9


--------------------------------------------------------------------------------

        “LIBO Rate” shall mean with respect to each Interest Period pertaining
to an Advance, a rate (reset on a monthly basis) per annum determined by the
Lender in its sole discretion in accordance with the following formula (rounded
upwards to the nearest l/100th of one percent), which rate as determined by the
Lender shall be conclusive absent manifest error by the Lender:


LIBO BASE RATE
________________________________________
1.00 — LIBO RESERVE REQUIREMENTS

        The LIBO Rate shall be calculated each Funding Date and Payment Date
commencing with the first Funding Date.

         ‘LIBO Reserve Requirements’ shall mean for any Interest Period for
anyAdvance, the aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements applicable to the Lender in effect on
such day (including, without limitation, basic, supplemental, marginal and
emergency reserves under any regulations of the Board of Governors of the
Federal Reserve System or other Governmental Authority having jurisdiction with
respect thereto), dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
such Board) maintained by a member bank of such Governmental Authority. As of
the Effective Date, the LIBO Reserve Requirements shall be deemed to be zero.

         “Lien” shall mean any mortgage, lien, pledge, charge, security interest
or similar encumbrance.

         “Loan Agreement” shall mean this Master Loan and Security Agreement, as
may be amended, supplemented or otherwise modified from time to time as mutually
agreed by the parties in writing.

        “Loan Documents" shall mean collectively, this Loan Agreement, the Note,
the Custodial Agreement and the Guaranty.

        “Loan-to-Value Ratio” or “LTV” means with respect to any Mortgage Loan,
the ratio of the original outstanding principal amount of the Mortgage Loan to
the lesser of (a) the Appraised Value of the Mortgaged Property at origination
or (b) if the Mortgaged Property was purchased within 6 months of the
origination of the Mortgage Loan, the purchase price of the Mortgaged Property.

        “Market Value” shall mean the value, determined by the Lender in its
sole reasonable discretion, of the Mortgage Loans if sold in their entirety to a
single third-party purchaser. The Lender’s determination of Market Value shall
be conclusive upon the parties, absent manifest error on the part of the Lender.
The Lender shall have the right to mark to market the Mortgage Loans on a daily
basis which Market Value with respect to one or more of the Mortgage Loans may
be determined to be zero. The Borrower acknowledges that the Lender’s
determination of Market Value is for the limited purpose of determining
Collateral Value for lending purposes hereunder without the ability to perform
customary purchaser’s due diligence and is not necessarily equivalent to a
determination of the fair market value of the Mortgage Loans achieved by
obtaining competing bids in an orderly market in which the originator/servicer
is not in default under a revolving debt facility and the bidders have adequate
opportunity to perform customary loan and servicing due diligence.

10


--------------------------------------------------------------------------------

        “Material Adverse Effect” shall mean a material adverse effect on (a)
theproperty, business, operations, financial condition or prospects of the
Borrower, (b) the ability of the Borrower to perform in all material respects
its obligations under any of the Loan Documents to which it is a party, (c) the
validity or enforceability in all material respects of any of the Loan
Documents, (d) the rights and remedies of the Lender under any of the Loan
Documents, (e) the timely payment of the principal of or interest on the
Advances or other amounts payable in connection therewith or (f) the Collateral.

        “Maximum Committed Amount” shall mean one hundred million dollars
($100,000,000).

        “Maximum Credit” shall mean two hundred million dollars ($200,000,000).

        “Maximum Uncommitted Amount” shall mean one hundred million dollars
($100,000,000).

        “Monthly Payment” means the scheduled monthly payment of principal
andinterest on a Mortgage Loan as adjusted in accordance with changes in the
Mortgage Interest Rate pursuant to the provisions of the Mortgage Note for an
adjustable rate Mortgage Loan.

        “Mortgage” shall mean with respect to a Mortgage Loan, the mortgage,
deed of trust or other instrument, which creates a first lien or second lien (as
indicated on the Mortgage Loan Data Transmission) on either (i) with respect to
a Mortgage Loan other than a Cooperative Loan, the fee simple or a leasehold
estate in such real property or (ii) with respect to a Cooperative Loan, the
Proprietary Lease and related Cooperative Shares, which in either case secures
the Mortgage Note.

        “Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.

        “Mortgage Interest Rate” means the annual rate of interest borne on a
Mortgage Note, which shall be adjusted from time to time with respect to
adjustable rate Mortgage Loans.

        “Mortgage Interest Rate Cap” means with respect to an adjustable rate
Mortgage Loan, the limit on each Mortgage Interest Rate adjustment as set forth
in the related Mortgage Note.

11


--------------------------------------------------------------------------------

        “Mortgage Loan” shall mean a mortgage loan or a Cooperative Loan which
the Custodian has been instructed to hold for the Lender pursuant to the
Custodial Agreement, and which Mortgage Loan includes, without limitation, (i) a
Mortgage Note, the related Mortgage and all other Mortgage Loan Documents and
(ii) all right, title and interest of the Borrower in and to the Mortgaged
Property covered by such Mortgage.

        “Mortgage Loan Documents” shall mean, with respect to a Mortgage Loan,
the documents comprising the Mortgage File for such Mortgage Loan.

        “Mortgage Loan List” shall mean the hard copy report provided by
theBorrower which shall include with respect to each Mortgage Loan to be
included as Collateral: (i) the Mortgage Loan number, (ii) the Mortgagor’s name,
(iii) the original principal amount of the Mortgage Loan and (iv) the current
principal balance of the Mortgage Loan.

        “Mortgage Loan Data Transmission” shall mean a computer-readable
magnetic or other electronic format incorporating the fields identified on
Exhibit G.

        “Mortgage Note” shall mean the original executed promissory note or
other evidence of the indebtedness of a mortgagor/borrower with respect to a
Mortgage Loan.

        “Mortgaged Property” means the real property (including all
improvements, buildings, fixtures, building equipment and personal property
thereon and all additions, alterations and replacements made at any time with
respect to the foregoing) and all other collateral securing repayment of the
debt evidenced by a Mortgage Note.

        “Mortgagee” means either Borrower or any subsequent holder of a Mortgage
Loan.

        “Mortgagor” means the obligor on a Mortgage Note.

        “Multiemployer Plan” shall mean a multiemployer plan defined as such
inSection 3(37) of ERISA to which contributions have been or are required to be
made by Borrower or any ERISA Affiliate and that is covered by Title IV of
ERISA.

“Net Income” shall mean, for any period, the net income of the Borrower for such
period as determined in accordance with GAAP.

        “Net Worth” shall mean, with respect to any Person, the excess of total
assetsof such Person, over total liabilities of such Person, determined in
accordance with GAAP.

        “Note” shall mean the promissory note provided for by Section 2.02(a)
hereof for Advances and any promissory note delivered in substitution or
exchange therefor, in each case as the same shall be modified and supplemented
and in effect from time to time.

12


--------------------------------------------------------------------------------

        “Notice of Borrowing and Pledge” shall have the meaning assigned to such
term in Section 2.03(a).

        “Payment Date” shall mean the third Business Day of each calendar month.

        “PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

        “Permitted Exceptions” shall mean the exceptions to lien priority
includingbut not limited to: (i) the lien of current real property taxes and
assessments not yet due and payable; (ii) covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording acceptable to mortgage lending institutions generally
and specifically referred to in the lender’s title insurance policy delivered to
the originator of the Mortgage Loan and (A) referred to or otherwise considered
in the appraisal (if any) made for the originator of the Mortgage Loan or (B)
which do not adversely affect the appraised value of the Mortgaged Property set
forth in such appraisal; (iii) other matters to which like properties are
commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property ; and (iv) in the case of a
Second Lien Mortgage Loan, a First Lien on the Mortgaged Property.

        “Person” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, limited liability company, trust,
unincorporated association or government (or any agency, instrumentality or
political subdivision thereof).

        “Plan” shall mean an employee benefit or other plan established or
maintained by either Borrower or any ERISA Affiliate and that is covered by
Title IV of ERISA, other than a Multiemployer Plan.

        “PMI Policy” or “Primary Insurance Policy” means a policy of primary
mortgage guaranty insurance issued by a Qualified Insurer.

        “Post-Default Rate” shall mean, in respect of any principal of any
Advance or any other amount under this Loan Agreement, the Note or any other
Loan Document that is not paid when due to the Lender (whether at stated
maturity, by acceleration or mandatory prepayment or otherwise), a rate per
annum during the period from and including the due date to but excluding the
date on which such amount is paid in full equal to 2% per annum, plus (a) the
interest rate otherwise applicable to such Advance or other amount, or (b) if no
interest rate is otherwise applicable, (i) the LIBO Rate plus (ii) the
Applicable Margin.

        “Previously Securitized and Called Mortgage Loans” shall mean
EligibleMortgage Loans that were previously securitized and were repurchased by
the Borrower either as repurchased loans, or through the exercise of a clean-up
call.

13


--------------------------------------------------------------------------------

         "Property" shall mean any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

        ‘Proprietary Lease” shall mean the lease on a Cooperative Unit
evidencing the possessory interest of the owner of the Cooperative Shares in
such Cooperative Unit.

        “Qualified Insurer” means an insurance company duly qualified as such
underthe laws of the states in which the Mortgaged Property is located, duly
authorized and licensed in such states to transact the applicable insurance
business and to write the insurance provided, and approved as an insurer by FNMA
and FHLMC and whose claims paying ability is rated in the two highest rating
categories by any of the rating agencies with respect to primary mortgage
insurance and in the two highest rating categories by Best’s with respect to
hazard and flood insurance.

        “Qualified Originator” shall mean (a) the Borrower, (b) Aames
FundingCorporation, a California corporation and (c) any other originator of
Mortgage Loans as may be approved by the Lender in writing from time to time.

        “Regulations G, T, U and X” shall mean Regulations G, T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.

        “Requirement of Law” shall mean as to any Person, the certificate
ofincorporation and by-laws or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

        “Required Documents” shall mean those documents identified in Section
2(I) of the Custodial Agreement.

        “Responsible Officer” shall mean, as to any Person, the chief
executiveofficer or, with respect to financial matters, the chief financial
officer of such Person; provided, that in the event any such officer is
unavailable at any time he or she is required to take any action hereunder,
Responsible Officer shall mean any officer authorized to act on such officer’s
behalf as demonstrated by a certificate of corporate resolution.

         “Restricted Payments” shall mean with respect to any Person,
collectively, alldividends or other distributions of any nature (cash,
securities, assets or otherwise), and all payments, by virtue of redemption or
otherwise, on any class of equity securities (including, without limitation,
warrants, options or rights therefor) issued by such Person, whether such
securities are now or may hereafter be authorized or outstanding and any
distribution in respect of any of the foregoing, whether directly or indirectly.

14


--------------------------------------------------------------------------------

        “Second Lien” shall mean with respect to each Mortgaged Property, the
lien ofthe mortgage, deed of trust or other instrument securing a mortgage note
which creates a second lien on the Mortgaged Property.

        “Second Lien Mortgage Loan” shall mean an Eligible Mortgage Loan secured
bythe lien on the Mortgaged Property, subject to one prior lien on such
Mortgaged Property securing financing obtained by the related Mortgagor and to
Permitted Exceptions.

        “Secured Obligations” shall have the meaning assigned thereto in Section
4.01(c) hereof.

        ‘Securitization Letter’ shall mean that certain letter agreement by
andbetween Borrower and Lender dated the date hereof, outlining rights and
obligations with respect to securitizations and whole loan sales of Mortgage
Loans subject to this Loan Agreement from time to time.

        “Servicer” shall mean the Borrower in its capacity as servicer or master
servicer of the Mortgage Loans.

        “Servicing File” means with respect to each Mortgage Loan, the file
retainedby the Borrower consisting of originals of all material documents in the
Mortgage File which are not delivered to a Custodian and copies of the Mortgage
Loan Documents set forth in Section 2 of the Custodial Agreement.

        “Servicing Records” shall have the meaning assigned thereto in Section
11.15(b) hereof.

        

“Servicing Transmission” shall mean a computer-readable magnetic or other
electronic format acceptable to the parties containing the information
identified on Exhibit F.

        “Standard Mortgage Loans” shall mean Eligible Mortgage Loans that are
not morethan 30 days past due on any Monthly Payments, and are not High LTV
Mortgage Loans or Previously Securitized and Called Mortgage Loans.

        “Subservicer” shall have the meaning provided in Section 11.15(c)
hereof.

        “Subsidiary” shall mean, with respect to any Person, any
corporation,partnership or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.

15


--------------------------------------------------------------------------------

        “Tangible Net Worth” shall mean, with respect to any Person, as of any
date ofdetermination, the consolidated Net Worth of such Person and its
Subsidiaries, less the consolidated net book value of all assets of such Person
and its Subsidiaries (to the extent reflected as an asset in the balance sheet
of such Person or any Subsidiary at such date) which will be treated as
intangibles under GAAP; provided, that residual securities issued by such Person
or its Subsidiaries shall not be treated as intangibles for purposes of this
definition.

        “Termination Date” shall mean September 30, 2003, or such earlier date
onwhich this Loan Agreement shall terminate in accordance with the provisions
hereof or by operation of law.

        “Total Indebtedness” shall mean with respect to any Person, for any
period,the aggregate Indebtedness of such Person and its Subsidiaries during
such period, less the amount of any nonspecific consolidated balance sheet
reserves maintained in accordance with GAAP.

        “Tranche A Advances” shall mean Advances so long as, and to the extent
that, they are secured by Standard Mortgage Loans and Previously Securitized and
Called Mortgage Loans.

        “Tranche B Advances” shall mean Advances so long as, and to the extent
that, they are secured by High LTV Mortgage Loans.

        “Uncommitted Advance” shall have the meaning assigned to such term in
Section 2.01(b).

        “Underwriting Guidelines” shall mean the underwriting guidelines of
Borrower attached as Exhibit E hereto as amended from time to time in accordance
with Section 7.09.

        “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect on the date hereof in the State of New York; provided that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

        1.02       Accounting Terms and Determinations . Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lender hereunder shall be
prepared, in accordance with GAAP.

        Section 2.      Advances, Note and Prepayments.

16


--------------------------------------------------------------------------------

        2.01     Advances .

        (a)     Subject to fulfillment of the conditions precedent set forth
inSections 5.01 and 5.02 hereof, and provided that no Default shall have
occurred and be continuing hereunder, the Lender agrees from time to time, on
the terms and conditions of this Loan Agreement, to make loans (individually, a
“Committed Advance”; collectively, the “Committed Advances”) to the Borrower in
Dollars, on any Business Day from and including the Effective Date to but
excluding the Termination Date in an aggregate principal amount at any one time
outstanding up to but not exceeding the lesser of (i) the Maximum Credit (which
shall be further subject to the limitations in the definition of Collateral
Value) and (ii) the Borrowing Base as in effect from time to time.

        (b)      In addition to the foregoing, the Lender may from time to time
in itssole discretion, on the terms and conditions set forth in this Agreement,
make loans (individually, an “Uncommitted Advance”; collectively, the
“Uncommitted Advances”) to the Borrower, on any given Business Day from and
including the Effective Date to but excluding the Termination Date, in an
aggregate principal amount at any one time outstanding up to but not exceeding
the Maximum Uncommitted Amount. Unless otherwise agreed by the parties, in
determining whether Advances outstanding secured by Eligible Mortgage Loans are
Committed Advances or Uncommitted Advances, such Advances shall first be deemed
Committed Advances up to the Maximum Committed Amount, and then the remainder
shall be deemed Uncommitted Advances. The Lender may, at any time, terminate the
uncommitted portion of this Loan Agreement by providing written notice to the
Borrower 5 Business Days prior to the termination.

        (c)      Subject to the terms and conditions of this Loan Agreement,
during such period the Borrower may borrow, repay and reborrow hereunder.

        (d)      In no event shall an Advance be made when any Default or Event
of Default has occurred and is continuing.

        2.02      Notes .

        (a)      The Advances made by the Lender shall be evidenced by a single
promissory note of the Borrower substantially in the form of Exhibit A hereto
(the “Note”), dated the date hereof, payable to the Lender in a principal amount
equal to the amount of the Maximum Credit as originally in effect and otherwise
duly completed. The Lender shall have the right to have its Note subdivided, by
exchange for promissory notes of lesser denominations or otherwise.

        (b)      The date, amount and interest rate of each Advance made by the
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of the Note, noted by the Lender on the grid attached to the Note or any
continuation thereof; provided, that the failure of the Lender to make any such
recordation or notation shall not affect the obligations of the Borrower to make
a payment when due of any amount owing hereunder or under the Note in respect of
the Advances.

17


--------------------------------------------------------------------------------

        2.03       Procedure for Borrowing .

        (a)      Borrowing Procedure for Requesting an Advance. The Borrower may
request a borrowing to be secured by any Mortgage Loans hereunder, on any
Business Day during the period from and including the Effective Date to the
Termination Date, by delivering to the Lender, with a copy to the Custodian, a
Mortgage Loan Data Transmission and an irrevocable Notice of Borrowing and
Pledge substantially in the form of Exhibit D hereto (a “Notice of Borrowing and
Pledge”), appropriately completed, which must be received no later than 5:00 p.m
(eastern time) the Business Day prior to the requested Funding Date. Such Notice
of Borrowing and Pledge shall include a Mortgage Loan List in respect of the
Eligible Mortgage Loans that the Borrower proposes to pledge to the Lender and
to be included in the Borrowing Base in connection with such borrowing;
provided, however, that Borrower will notify Lender no later than 5:00 p.m.
(eastern time) two Business Days prior to Borrower providing Lender with a
Notice of Borrowing and Pledge, of Borrower’s intent to request an Uncommitted
Advance, to which Lender, at its sole option, must notify Borrower of Lender’s
election not to make such Uncommitted Advance no later than 12:00 p.m. (eastern
time) the following Business Day.

        (b)      Pursuant to the Custodial Agreement, the Custodian shall review
anyRequired Documents delivered prior to 4:30 p.m. (eastern time) on any
Business Day in time to include the related Mortgage Loans in such Borrowing
Base determination on the same day. Not later than 5:30 p.m. (eastern time) on
each Business Day, the Custodian shall deliver to the Lender, via electronic
transmission acceptable to the Lender, the Custodian Loan Transmission and an
Exception Report showing the status of all Mortgage Loans then held by the
Custodian, including but not limited to the Mortgage Loans which are subject to
document exceptions, and the time the related Mortgage Loan Documents have been
released pursuant to Section 5(a) or 5(b) of the Custodial Agreement. From time
to time, the Lender shall calculate the Borrowing Base of all Mortgage Loans
that are held by the Custodian and forward to the Borrower by facsimile
transmission a copy of the Borrowing Base Certificate in the form of Exhibit H.
In addition, the Custodian shall deliver to the Lender no later than 4:00 p.m.
(eastern time) by facsimile transmission on each Funding Date, one or more Trust
Receipts (as defined in the Custodial Agreement) relating to the Mortgage Loans.
The original copies of such Trust Receipts shall be delivered to Deutsche Bank
Trust Company Americas at 1761 East St. Andrew Place, Santa Ana, California
92705, Attention: AA030C for the account of Citigroup Global Markets Realty
Corp. (telephone number (714) 247-6000), as agent for the Lender by overnight
delivery using a nationally recognized insured overnight delivery service.

        (c)      Upon the Borrower's request for a borrowing pursuant to Section
2.03(a) above, the Lender shall, assuming all conditions precedent set forth in
this Section 2.03 and in Section 5.01 and 5.02 have been met, and provided no
Default shall have occurred and be continuing (in accordance with Section 2.01),
not later than 3:00 p.m. (eastern time) on the requested Funding Date make an
Advance (determined by the Lender) in an amount which would not cause the
aggregate amount of Advances then outstanding to exceed the lesser of (i) the
Maximum Credit or (ii) the Borrowing Base shown on the latest Borrowing Base
Certificate of the Lender. Subject to the foregoing, such borrowing will be made
available to the Borrower by the Lender transferring, via wire transfer
(pursuant to wire transfer instructions provided by the Borrower on or prior to
such Funding Date), in the aggregate amount of such borrowing in funds
immediately available to the Borrower; provided, however, subject to Section
2.03(a) above, to the extent that any such requested borrowing shall constitute
an Uncommitted Advance, the Lender may, at its sole option, elect not to make
such Uncommitted Advance.

18


--------------------------------------------------------------------------------

        2.04      Limitation on Types of Advances; Illegality . Anything herein
to the contrary notwithstanding, if, on or prior to the determination of any
LIBO Base Rate:

 

(a) the Lender determines, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits referred to in the
definition of “LIBO Base Rate” in Section 1.01 hereof are not being provided in
the relevant amounts or for the relevant maturities for purposes of determining
rates of interest for Advances as provided herein; or


 

(b) the Lender determines, which determination shall be conclusive, that the
Applicable Margin plus the relevant rate of interest referred to in the
definition of “LIBO Base Rate” in Section 1.01 hereof upon the basis of which
the rate of interest for Advances is to be determined is not likely adequately
to cover the cost to the Lender of making or maintaining Advances; or


 

(c) it becomes unlawful for the Lender to honor its obligation to make or
maintain Advances hereunder using a LIBO Rate;


then the Lender shall give the Borrower prompt notice thereof and, so long as
such condition remains in effect, the Lender shall be under no obligation to
make additional Advances, and the Borrower shall, at its option, either prepay
such Advances or pay interest on such Advances at a rate per annum as determined
by the Lender taking into account the increased cost to the Lender of making the
Advances.

        2.05      Repayment of Advances; Interest .

        (a)      The Borrower shall repay in full on the Termination Date the
then aggregate outstanding principal amount of the Advances (as evidenced by the
Note).

        (b)      No later than the Business Day prior to each Payment Date, the
Lender shall provide to the Borrower a report which shall state the interest
amount due for the current interest period on the Advance. The calculation on
such report shall be based upon information provided in the Servicing
Transmission and the report provided pursuant to Section 7.20.

        (c)      The Borrower shall pay to the Lender interest on the unpaid
principalamount of each Advance for the period from and including the date of
such Advance to but excluding the date such Advance shall be paid in full, at a
rate per annum equal to the LIBO Rate plus the Applicable Margin.
Notwithstanding the foregoing, the Borrower shall pay to the Lender interest at
the applicable Post-Default Rate on any principal of any Advance and on any
other amount payable by the Borrower hereunder or under the Note, that shall not
be paid in full when due (whether at stated maturity, by acceleration or by
mandatory prepayment or otherwise), for the period from and including the due
date thereof to but excluding the date the same is paid in full. Accrued
interest on each Advance as calculated in Section 2.05(b) above shall be payable
monthly on each Payment Date and on the Termination Date, except that interest
payable at the Post-Default Rate shall accrue daily and shall be payable
promptly upon receipt of invoice. Promptly after the determination of any
interest rate provided for herein or any change therein, the Lender shall give
written notice thereof to the Borrower.

19


--------------------------------------------------------------------------------

        2.06      Mandatory Prepayments or Pledge .

        In accordance with Section 2.03(b), the Lender shall deliver to the
Borrower a Borrowing Base Certificate in the form attached hereto as Exhibit H,
the calculation in such certificate to be based on the delinquency status and
principal balance of the Eligible Mortgage Loans as of the later of the funding
date balance or the last calendar day of the prior month). Such information
shall be ascertained from the Servicing Transmission which shall be delivered or
caused to be delivered by the Borrower in accordance with Section 7.20 and shall
include all Mortgage Loans which were funded on or prior to the last calendar
day of the previous month. In the event that such Borrowing Base Certificate
indicates or if at any time the aggregate outstanding principal amount of
Advances exceeds the Borrowing Base (a “Borrowing Base Deficiency”), as
determined by the Lender and notified to the Borrower on any Business Day, the
Borrower shall no later than one Business Day after receipt of such written
notice, either prepay the Advances in part or in whole or pledge additional
Eligible Mortgage Loans (which Collateral shall be in all respects acceptable to
the Lender) to the Lender, such that after giving effect to such prepayment or
pledge the aggregate outstanding principal amount of the Advances does not
exceed the Borrowing Base.

        2.07      Optional Prepayments .

        (a)      The Advances are prepayable without premium or penalty, in
whole or inpart on each Payment Date. The Advances are prepayable at any other
time, in whole or in part, in accordance herewith and subject to clause (b)
below. Any amounts prepaid shall be applied to repay the outstanding principal
amount of any Advances (together with interest thereon) until paid in full.
Amounts repaid may be reborrowed in accordance with the terms of this Loan
Agreement. If the Borrower intends to prepay an Advance in whole or in part from
any source, the Borrower shall give one (1) Business Day’s prior written notice
thereof to the Lender. If such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
accrued interest to such date on the amount prepaid. Partial prepayments shall
be in an aggregate principal amount of at least $100,000.

        (b)      If the Borrower makes a prepayment of the Advances on any day
which is not>a Payment Date, the Borrower shall indemnify the Lender and hold
the Lender harmless from any actual loss or expense which the Lender may sustain
or incur arising from (a) the re-employment of funds obtained by the Lender to
maintain the Advances hereunder or from (b) fees payable to terminate the
deposits from which such funds were obtained, in either case, which actual loss
or expense shall be equal to an amount equal to the excess, as reasonably
determined by the Lender, of (i) its cost of obtaining funds for such Advances
for the period from the date of such payment through the following Payment Date
over (ii) the amount of interest likely to be realized by such Lender in
redeploying the funds not utilized by reason of such payment for such period.
This Section 2.07 shall survive termination of this Loan Agreement and payment
of the Note.

20


--------------------------------------------------------------------------------

        2.08     Requirements of Law.

        (a)      If any Requirement of Law (other than with respect to any
amendment made to the Lender’s certificate of incorporation and by-laws or other
organizational or governing documents) or any change in the interpretation or
application thereof or compliance by the Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

 

(i) shall subject the Lender to any tax of any kind whatsoever with respect to
this Loan Agreement, the Note or any Advance made by it (excluding net income
taxes) or change the basis of taxation of payments to the Lender in respect
thereof;


 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory advance or similar requirement against assets held by deposits or
other liabilities in or for the account of Advances or other extensions of
credit by, or any other acquisition of funds by any office of the Lender which
is not otherwise included in the determination of the LIBO Base Rate hereunder;


 

(iii) shall impose on the Lender any other condition;


and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender deems to be material, of making, continuing or
maintaining any Advance or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay the Lender such
additional amount or amounts as will compensate the Lender for such increased
cost or reduced amount receivable thereafter incurred. Any prepayment made by
the Borrower as a result of the application of this Section 2.08(a) shall not be
subject to the provisions of Section 2.07(b).

        (b)      If the Lender shall have determined that the adoption of or
anychange in any Requirement of Law (other than with respect to any amendment
made to the Lender’s certificate of incorporation and by-laws or other
organizational or governing documents) regarding capital adequacy or in the
interpretation or application thereof or compliance by the Lender or any
corporation controlling the Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on the Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which the Lender
or such corporation (taking into consideration the Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
the Lender to be material, then from time to time, the Borrower shall promptly
pay to the Lender such additional amount or amounts as will thereafter
compensate the Lender for such reduction.

        (c)      If the Lender becomes entitled to claim any additional amounts
pursuant tothis subsection, it shall promptly notify the Borrower of the event
by reason of which it has become so entitled. A certificate as to any additional
amounts payable pursuant to this subsection submitted by the Lender to the
Borrower shall be conclusive in the absence of manifest error.

        2.09      Purpose of Advances .

        Each Advance shall be used to finance Eligible Mortgage Loans identified
tothe Lender in writing on each Mortgage Loan Schedule as such Mortgage Loan
Schedule may be amended from time to time.

        Section 3.      Payments; Computations; Taxes; Commitment Fee.

        3.01      Payments .

        Except to the extent otherwise provided herein, all payments of
principal,interest and other amounts to be made by the Borrower under this Loan
Agreement and the Note, shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Lender at the
following account maintained by the Lender at JPMorgan Chase Bank: 066-612-187,
For the A/C of Citigroup Global Markets Realty Corp., ABA# 021-000-021,
Reference: Aames Capital Corporation, not later than 3:00 p.m., eastern time, on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day). The Borrower acknowledges that it has no rights of withdrawal
from the foregoing account.

        3.02      Computations . Interest on the Advances shall be computed on
thebasis of a 360-day year for the actual days elapsed (including the first day
but excluding the last day) occurring in the period for which payable.

        3.03      U.S. Taxes .

        (a)      The Borrower agrees to pay to the Lender such additional
amounts asare necessary in order that the net payment of any amount due to the
Lender hereunder after deduction for or withholding in respect of any U.S. Tax
(as defined below) imposed with respect to such payment (or in lieu thereof,
payment of such U.S. Tax by the Lender), will not be less than the amount stated
herein to be then due and payable; provided, that the foregoing obligation to
pay such additional amounts shall not apply:

 

(i) to any payment to the Lender hereunder unless the Lender is entitled to
submit a Form 1001 (relating to the Lender and entitling it to a complete
exemption from withholding on all interest to be received by it hereunder in
respect of the Advances) or Form 4224 (relating to all interest to be received
by the Lender hereunder in respect of the Advances), or


22


--------------------------------------------------------------------------------

 

(ii) to any U.S. Tax imposed solely by reason of the failure by the Lender to
comply with applicable certification, information, documentation or other
reporting requirements concerning the nationality, residence, identity or
connections with the United States of America of the Lender if such compliance
is required by statute or regulation of the United States of America as a
precondition to relief or exemption from such U.S. Tax.


For the purposes of this Section 3.03(a), (w) “Form 1001” shall mean Form 1001
(Ownership, Exemption, or Reduced Rate Certificate) of the Department of the
Treasury of the United States of America, (x) “Form 4224” shall mean Form 4224
(Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America (or in relation to either such Form
such successor and related forms as may from time to time be adopted by the
relevant taxing authorities of the United States of America to document a claim
to which such Form relates), and (y) “U.S. Taxes” shall mean any present or
future tax, assessment or other charge or levy imposed by or on behalf of the
United States of America or any taxing authority thereof or therein.

        (b)      Within 30 days after paying any such amount to the Lender, and
within30 days after it is required by law to remit such deduction or withholding
to any relevant taxing or other authority, the Borrower shall deliver to the
Lender evidence satisfactory to the Lender of such deduction, withholding or
payment (as the case may be).

        (c)      The Lender represents and warrants to the Borrower that on the
datehereof the Lender is either incorporated under the laws of the United States
or a State thereof or is entitled to submit a Form 1001 (relating to the Lender
and entitling it to a complete exemption from withholding on all interest to be
received by it hereunder in respect of the Advances) or Form 4224 (relating to
all interest to be received by the Lender hereunder in respect of the Advances).

        Section 4.      Collateral Security.

        4.01      Collateral; Security Interest .

        (a)      Pursuant to the Custodial Agreement, the Custodian shall hold
theMortgage Loan Documents as exclusive bailee and agent for the Lender pursuant
to the terms of the Custodial Agreement and shall deliver to the Lender Trust
Receipts with Exception Reports (as such terms are defined in the Custodial
Agreement) to the effect that it has reviewed such Mortgage Loan Documents in
the manner required by the Custodial Agreement and identifying any deficiencies
in such Mortgage Loan Documents as so reviewed.

        (b)      Each of the following items or types of property, whether now
ownedor hereafter acquired, now existing or hereafter created and wherever
located, is hereinafter referred to as the “Collateral”:

23


--------------------------------------------------------------------------------

 

(i) all Mortgage Loans identified on a Notice of Borrowing and Pledge delivered
by the Borrower to the Lender and the Custodian from time to time;


 

(ii) all Mortgage Loan Documents, including without limitation all promissory
notes, and all Servicing Records (as defined in Section 11.15(b) below), and any
other collateral pledged or otherwise relating to such Mortgage Loans, together
with all files, material documents, instruments, surveys (if available),
certificates, correspondence, appraisals, computer records, computer storage
media, Mortgage Loan accounting records and other books and records relating
thereto;


 

(iii) all mortgage guaranties and insurance (issued by governmental agencies or
otherwise) and any mortgage insurance certificate or other document evidencing
such mortgage guaranties or insurance relating to any Mortgage Loans and all
claims and payments thereunder;


 

(iv) all other insurance policies and insurance proceeds relating to any
Mortgage Loans or the related Mortgaged Property;


 

(v) all Interest Rate Protection Agreements relating to any or all of the
foregoing;


 

(vi) any purchase agreements or other agreements or contracts relating to or
constituting any or all of the foregoing;


 

(vii) all purchase or take-out commitments relating to or constituting any or
all of the foregoing;


 

(viii) all "accounts", "chattel paper" and "general intangibles" as defined in
the Uniform Commercial Code relating to or constituting any or all of the
foregoing; and


 

(ix) any and all replacements, substitutions, distributions on or proceeds of
any or all of the foregoing.


        (c)      The Borrower hereby assigns, pledges and grants a security
interest to the Lender in all of its right, title and interest in, to and under
all the Collateral, whether now owned or hereafter acquired, now existing or
hereafter created and wherever located, to secure the repayment of principal of
and interest on all Advances and all other amounts owing to the Lender
hereunder, under the Note and under the other Loan Documents (collectively, the
“Secured Obligations”). The Borrower agrees to mark its computer records and
tapes to evidence the security interests granted to the Lender hereunder.

        4.02      Further Documentation . At any time and from time to time,
upon thewritten request of the Lender, and at the sole expense of the Borrower,
the Borrower will promptly and duly execute and deliver, or will promptly cause
to be executed and delivered, such further instruments and documents and take
such further action as the Lender may reasonably request for the purpose of
obtaining or preserving the full benefits of this Loan Agreement and of the
rights and powers herein granted, including, without limitation, the filing of
any financing or continuation statements under the Uniform Commercial Code in
effect in any jurisdiction with respect to the Liens created hereby. The
Borrower also hereby authorizes the Lender to file any such financing or
continuation statement without the signature of the Borrower to the extent
permitted by applicable law. A carbon, photographic or other reproduction of
this Loan Agreement shall be sufficient as a financing statement for filing in
any jurisdiction.

24


--------------------------------------------------------------------------------

        4.03      Changes in Locations, Name, etc . The Borrower shall not (i)
changethe location of its chief executive office/chief place of business from
that specified in Section 6 hereof, (ii) change its name, identity or corporate
structure (or the equivalent) or change the location where it maintains its
records with respect to the Collateral, or (iii) reincorporate or reorganize
under the laws of another jurisdiction unless it shall have given the Lender at
least 30 days prior written notice thereof and shall have delivered to the
Lender all Uniform Commercial Code financing statements and amendments thereto
as the Lender shall request and taken all other actions deemed reasonably
necessary by the Lender to continue its perfected status in the Collateral with
the same or better priority.

        4.04      Lender's Appointment as Attorney-in-Fact.

        (a)      The Borrower hereby irrevocably constitutes and appoints the
Lenderand any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the Borrower and in the name of the Borrower or in its
own name, from time to time in the Lender’s discretion, for the purpose of
carrying out the terms of this Loan Agreement, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Loan Agreement, and,
without limiting the generality of the foregoing, the Borrower hereby gives the
Lender the power and right, on behalf of the Borrower, without assent by, but
with notice to, the Borrower, if an Event of Default shall have occurred and be
continuing, to do the following:

 

(i) in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any mortgage insurance or
with respect to any other Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Lender for the purpose of collecting any and all such moneys
due under any such mortgage insurance or with respect to any other Collateral
whenever payable;


 

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and


 

(iii) (A) to direct any party liable for any payment under any Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Lender or as the Lender shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against the Borrower with respect to any
Collateral; (F) to settle, compromise or adjust any suit, action or proceeding
described in clause (E) above and, in connection therewith, to give such
discharges or releases as the Lender may deem appropriate; and (G) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Lender were the
absolute owner thereof for all purposes, and to do, at the Lender’s option and
the Borrower’s expense, at any time, or from time to time, all acts and things
which the Lender deems necessary to protect, preserve or realize upon the
Collateral and the Lender’s Liens thereon and to effect the intent of this Loan
Agreement, all as fully and effectively as the Borrower might do.


25


--------------------------------------------------------------------------------

The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

        (b)      The Borrower also authorizes the Lender, at any time and from
time totime, to execute, in connection with the sale provided for in Section
4.07 hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.

        (c)      The powers conferred on the Lender are solely to protect the
Lender'sinterests in the Collateral and shall not impose any duty upon the
Lender to exercise any such powers. The Lender shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither the Lender nor any of its officers, directors, or employees shall be
responsible to the Borrower for any act or failure to act hereunder, except for
its own gross negligence or willful misconduct.

        4.05      Performance by Lender of Borrower's Obligations . If the
Borrowerfails to perform or comply with any of its material agreements contained
in the Loan Documents and the Lender may itself perform or comply, or otherwise
cause performance or compliance, with such agreement, the reasonable
out-of-pocket expenses of the Lender incurred in connection with such
performance or compliance, together with interest thereon at a rate per annum
equal to the Post-Default Rate, shall be payable by the Borrower to the Lender
on demand and shall constitute Secured Obligations.

        4.06       Proceeds . If a Default or an Event of Default shall occur
and be continuing, (a) all proceeds of Collateral received by the Borrower
consisting of cash, checks and other near-cash items shall be held by the
Borrower in trust for the Lender, segregated from other funds of the Borrower,
and shall forthwith upon receipt by the Borrower be turned over to the Lender in
the exact form received by the Borrower (duly endorsed by the Borrower to the
Lender, if required) and (b) any and all such proceeds received by the Lender
will be applied by the Lender against, the Secured Obligations (whether matured
or unmatured), such application to be in such order as the Lender shall elect.
Any balance of such proceeds remaining after the Secured Obligations shall have
been paid in full and this Loan Agreement shall have been terminated shall be
promptly paid over to the Borrower or to whomsoever may be lawfully entitled to
receive the same. For purposes hereof, proceeds shall include, but not be
limited to, all principal and interest payments, all prepayments and payoffs,
insurance claims, condemnation awards, sale proceeds, real estate owned rents
and any other income and all other amounts received with respect to the
Collateral.

        4.07       Remedies . If a Default shall occur and be continuing, the
Lender may, at its option, enter into one or more Interest Rate Protection
Agreements covering all or a portion of the Mortgage Loans pledged to the Lender
hereunder, and the Borrower shall be responsible for all damages, judgments,
costs and expenses of any kind which may be imposed on, incurred by or asserted
against the Lender relating to or arising out of such Interest Rate Protection
Agreements; including without limitation any losses resulting from such Interest
Rate Protection Agreements. If an Event of Default shall occur and be
continuing, the Lender may exercise, in addition to all other rights and
remedies granted to it in this Loan Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the Uniform Commercial Code.
Without limiting the generality of the foregoing, the Lender without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Borrower or any other Person (all and each of which demands, defenses,
presentments, protests, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels or as an entirety at public or private sale or sales, at any
exchange, broker’s board or office of the Lender or elsewhere upon such terms
and conditions and at prices that are consistent with the prevailing market for
similar collateral as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. The Lender shall act in good faith to obtain the best execution
possible under prevailing market conditions. The Lender shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in the Borrower,
which right or equity is hereby waived or released. The Borrower further agrees,
at the Lender’s request, to assemble the Collateral and make it available to the
Lender at places which the Lender shall reasonably select, whether at the
Borrower’s premises or elsewhere. The Lender shall apply the net proceeds of any
such collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Lender hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Secured Obligations, in such order as the Lender may
elect, and only after such application and after the payment by the Lender of
any other amount required or permitted by any provision of law, including,
without limitation, Section 9-504(1)(c) of the Uniform Commercial Code, need the
Lender account for the surplus, if any, to the Borrower. To the extent permitted
by applicable law, the Borrower waives all claims, damages and demands it may
acquire against the Lender arising out of the exercise by the Lender of any of
its rights hereunder, other than those claims, damages and demands arising from
the gross negligence or willful misconduct of the Lender. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition. The Borrower shall remain liable for any
deficiency (plus accrued interest thereon as contemplated pursuant to Section
2.05(b) hereof) if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Secured Obligations and the reasonable
fees and disbursements of any attorneys employed by the Lender to collect such
deficiency. Because the Borrower recognizes that it may not be possible to
purchase or sell all of the Collateral on a particular Business Day, or in a
transaction with the same purchaser, or in the same manner because the market
for such Collateral may not be liquid, the Borrower agrees that liquidation of
the Collateral does not require a public purchase or sale and that a good faith
private purchase or sale shall be deemed to have been made in a commercially
reasonable manner. Accordingly, the Lender may elect, in its sole discretion,
the time and manner of liquidating any Collateral and nothing contained herein
shall (A) obligate the Lender to liquidate any Collateral on the occurrence of
an Event of Default or to liquidate all Collateral in the same manner or on the
same Business Day or (B) constitute a waiver of any of the Lender’s rights or
remedies.

27


--------------------------------------------------------------------------------

        4.08      Limitation on Duties Regarding Presentation of Collateral .
The Lender’s duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the
Uniform Commercial Code or otherwise, shall be to deal with it in the same
manner as the Lender deals with similar property for its own account. Neither
the Lender nor any of its directors, officers or employees shall be liable for
failure to demand, collect or realize upon all or any part of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of the Borrower or otherwise.

        4.09      Powers Coupled with an Interest . All authorizations and
agenciesherein contained with respect to the Collateral are irrevocable and
powers coupled with an interest.

        4.10      Release of Security Interest . Upon termination of this
LoanAgreement and repayment to the Lender of all Secured Obligations and the
performance of all obligations under the Loan Documents the Lender shall release
its security interest in any remaining Collateral; provided that if any payment,
or any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or a
trustee or similar officer for the Borrower or any substantial part of its
Property, or otherwise, this Loan Agreement, all rights hereunder and the Liens
created hereby shall continue to be effective, or be reinstated, until such
payments have been made.

        Section 5.      Conditions Precedent.

        5.01      Initial Advance . The obligation of the Lender to make its
initialAdvance hereunder is subject to the satisfaction, immediately prior to or
concurrently with the making of such Advance, of the following conditions
precedent:

28


--------------------------------------------------------------------------------

        (a)      Loan Agreement. The Lender shall have received this Loan
Agreement, executed and delivered by a duly authorized officer of the Borrower.

        (b)      Loan Documents. The Lender shall have received the following
documents, each of which shall be satisfactory to the Lender in form and
substance:

 

(i)     Note. The Note, duly completed and executed; and


 

(ii) Custodial Agreement. The Custodial Agreement, duly executed and delivered
by the Borrower and the Custodian. In addition, the Borrower shall have filed
all Uniform Commercial Code and related filings and performed under the
Custodial Agreement and taken such other action as the Lender shall have
requested in order to perfect the security interests created pursuant to the
Loan Agreement.


        (c)     Organizational Documents. A good standing certificate and
certified copies of the charter and by-laws (or equivalent documents) of the
Borrower and of all corporate or other authority for the Borrower with respect
to the execution, delivery and performance of the Loan Documents and each other
document to be delivered by the Borrower from time to time in connection
herewith (and the Lender may conclusively rely on such certificate until it
receives notice in writing from the Borrower to the contrary).

        (d)      Legal Opinion. A legal opinion of counsel to the Borrower,
substantially in the form attached hereto as Exhibit C.

        (e)      Securitization Letter. The Lender shall have received the
Securitization Letter, in form and substance satisfactory to the Lender and
executed by a duly authorized officer of the Borrower.

        (f)      Filings, Registrations, Recordings. (i) Any documents
(including, without limitation, financing statements) required to be filed,
registered or recorded in order to create, in favor of the Lender, a perfected,
first-priority security interest in the Collateral, subject to no Liens other
than those created hereunder, shall have been properly prepared and executed for
filing (including the applicable county(ies) if the Lender determines such
filings are necessary in its reasonable discretion), registration or recording
in each office in each jurisdiction in which such filings, registrations and
recordations are required to perfect such first-priority security interest; and
(ii) UCC lien searches in such jurisdictions as shall be applicable to the
Borrower and the Collateral, the results of which shall be satisfactory to the
Lender.

        (g)      Fees and Expenses. The Lender shall have received all fees and
expenses required to be paid by the Borrower on or prior to the initial Funding
Date pursuant to Section 11.03(b) and such fees and expenses, not to exceed
$50,000.00 for legal fees in connection with the preparation of this Loan
Agreement, may be netted out of any Advance made by the Lender hereunder.

29


--------------------------------------------------------------------------------

        (h)      Financial Statements. The Lender shall have received the
financial statements referenced in Section 7.01(a).

        (i)       Underwriting Guidelines. The Lender and the Borrower shall
have agreed upon the Borrower's current Underwriting Guidelines for Mortgage
Loans and the Lender shall have received a copy thereof.

        (j) Consents, Licenses, Approvals, etc. The Lender shall have received
copies certified by the Borrower of all consents, licenses and approvals, if
any, required in connection with the execution, delivery and performance by the
Borrower of, and the validity and enforceability of, the Loan Documents, which
consents, licenses and approvals shall be in full force and effect.

        (k) Insurance. The Lender shall have received evidence in form and
substance satisfactory to the Lender showing compliance by the Borrower as of
such initial Funding Date with Section 7.22 hereof.

        (l) Instruction Letter. The Lender shall have received an Instruction
Letter in the form attached hereto as Exhibit J executed by the Borrower.

        (m) Other Documents. The Lender shall have received such other documents
as the Lender or its counsel may reasonably request.

        5.02      Initial and Subsequent Advances . The making of each Advance
to theBorrower (including the initial Advance) on any Business Day is subject to
the following further conditions precedent, both immediately prior to the making
of such Advance and also after giving effect thereto and to the intended use
thereof:

        (a)      no Default or Event of Default shall have occurred and be
continuing;

        (b)      both immediately prior to the making of such Advance and also
after giving effect thereto and to the intended use thereof, the representations
and warranties made by the Borrower in Section 6 hereof, and in each of the
other Loan Documents, shall be true and complete on and as of the date of the
making of such Advance in all material respects (in the case of the
representations and warranties in Section 6.23 and Schedule 1, solely with
respect to Mortgage Loans included in the Borrowing Base) with the same force
and effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date). At the request of the Lender, the Lender shall have received an
officer’s certificate signed by a Responsible Officer of the Borrower certifying
as to the truth and accuracy of the above, which certificate shall specifically
include a statement that the Borrower is in compliance with all governmental
licenses and authorizations and is qualified to do business and in good standing
in all required jurisdictions;

        (c)      the aggregate outstanding principal amount of the Advances
shall not exceed the Borrowing Base or the Maximum Credit;

30


--------------------------------------------------------------------------------

        (d)      subject to the Lender’s right to perform one or more Due
Diligence Reviews pursuant to Section 11.16 hereof, the Lender shall have
completed its due diligence review of the Mortgage Loan Documents for each
Advance and such other documents, records, agreements, instruments, mortgaged
properties or information relating to such Advances as the Lender in its
reasonable discretion deems appropriate to review and such review shall be
satisfactory to the Lender in its reasonable discretion;

        (e)      the Lender shall have received a Notice of Borrowing and
Pledge, Loan List and Mortgage Loan Data Transmission and all other documents
required under Section 2.03;

        (f)      the Lender shall have received from the Custodian a Custodian
Loan Transmission and one or more Trust Receipts in respect of Mortgage Loans to
be pledged hereunder on such Business Day and an Exception Report, in each case
dated such Business Day and duly completed;

        (g)      in the event that the Mortgage Loans to be pledged would cause
the aggregate outstanding principal balance of Mortgage Loans pledged secured by
Mortgaged Property from any state to exceed 10% of the aggregate outstanding
principal balance of Mortgage Loans pledged hereunder, then (unless the related
Mortgage Loan Documents used by the Borrower in such state are on Fannie Mae and
Freddie Mac approved forms) the Borrower shall, upon request by the Lender,
deliver an opinion of counsel acceptable to the Lender in such state,
substantially in the form of items number 12 and 13 of Exhibit C;

        (h)      with respect to any Mortgage Loan that was funded in the name
of or acquired by a Qualified Originator which is an Affiliate of the Borrower,
the Lender may, in its sole discretion, require the Borrower to provide evidence
sufficient to satisfy the Lender that such Mortgage Loan was acquired in a legal
sale, including without limitation, an opinion, in form and substance and from
an attorney, in both cases, acceptable to the Lender in its sole discretion,
that such Mortgage Loan was acquired in a legal sale;

        (i)      none of the following shall have occurred and/or be continuing:

 

(i) an event or events resulting in the inability of the Lender to finance any
Advances with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such catastrophic event or events or a
material adverse change in the financial condition of the Lender which affects
(or can reasonably be expected to affect) materially and adversely the ability
of the Lender to fund its obligations under or otherwise comply with the terms
of this Loan Agreement; or


 

(ii) any other event beyond the control of the Lender which the Lender
reasonably determines may result in the Lender’s inability to perform its
obligations under this Loan Agreement including, without limitation, acts of
God, strikes, lockouts, riots, acts of war or terrorism, epidemics,
nationalization, expropriation, currency restrictions, fire, communication line
failures, computer viruses, power failures, earthquakes, or other disasters of a
similar nature to the foregoing.


31


--------------------------------------------------------------------------------

        (j)      if any Mortgage Loans to be pledged hereunder were acquired by
the Borrower, such Mortgage Loans shall conform to the Borrower’s Underwriting
Guidelines or the Lender shall have received Underwriting Guidelines for such
Mortgage Loans acceptable to the Lender in its reasonable discretion;

        (k)      the Lender shall have received all information requested from
the Borrower relating to Interest Rate Protection Agreements pursuant to Section
7.25, and the Lender shall have reasonably determined that such Interest Rate
Protection Agreements adequately protect the Borrower from interest rate
fluctuations; and

        (l)      the Lender shall have received, no later than 10:00 a.m. three
(3) days prior to the requested Funding Date, an Instruction Letter, executed by
the Borrower, with the related Servicing Agreement (as defined in Section
11.15(c)) attached thereto, which such Servicing Agreement shall be in form and
substance acceptable to Lender.

Each request for a borrowing by the Borrower hereunder shall constitute a
certification by the Borrower to the effect set forth in this Section (both as
of the date of such notice, request or confirmation and as of the date of such
borrowing).

        Section 6.      Representations and Warranties. The Borrower represents
and warrants to the Lender that throughout the term of this Loan Agreement:

        6.01       Existence . The Borrower (a) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite corporate or other power, and has all
governmental licenses, authorizations, consents and approvals, necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a material adverse effect on
its property, business or financial condition, or prospects; and (c) is
qualified to do business and is in good standing in all other jurisdictions in
which the nature of the business conducted by it makes such qualification
necessary, except where failure so to qualify would not be reasonably likely
(either individually or in the aggregate) to have a material adverse effect on
its property, business or financial condition, or prospects and (d) is in
compliance in all material respect with all Requirements of Law.

        6.02       Financial Condition . The Borrower has heretofore furnished
to theLender a copy of the Guarantor’s Annual Report on Form 10-K which includes
audited consolidated financial statements at and for the fiscal year ended June
30, 2002 with the opinion thereon of Ernst & Young LLP, a copy of which has been
provided to the Lender. The Borrower has heretofore furnished to the Lender a
copy of the Guarantor’s Quarterly Report on Form 10-Q, which includes unaudited
consolidated financial statements at and for the fiscal quarter ended March 31,
2003. All such financial statements are materially complete and correct and
fairly present the consolidated financial condition of the Guarantor and its
Subsidiaries and the consolidated results of their operations for the fiscal
period ended on said date, all in accordance with GAAP applied on a consistent
basis. Since March 31, 2003 there has been no development or event nor any
prospective development or event which has had or should reasonably be expected
to have a Material Adverse Effect.

32


--------------------------------------------------------------------------------

        6.03      Litigation . Except as disclosed by Guarantor in its public
filingswith the United States Securities and Exchange Commission prior to the
Effective Date, there are no actions, suits, arbitrations, investigations or
proceedings pending or, to its knowledge, threatened against the Borrower or any
of its Subsidiaries or affecting any of the property thereof before any
Governmental Authority, (i) as to which individually or in the aggregate there
is a reasonable likelihood of an adverse decision which would be reasonably
likely to have a material adverse effect on the property, business or financial
condition, or prospects of the Borrower or (ii) which questions the validity or
enforceability of any of the Loan Documents or any action to be taken in
connection with the transactions contemplated hereby and there is a reasonable
likelihood of a materially adverse effect or decision.

        6.04      No Breach . Neither (a) the execution and delivery of the
Loan>Documents or (b) the consummation of the transactions therein contemplated
in compliance with the terms and provisions thereof will conflict with or result
in a breach of the charter or by-laws of the Borrower, or any applicable law,
rule or regulation, or any order, writ, injunction or decree of any Governmental
Authority, or other material agreement or instrument to which the Borrower, or
any of its Subsidiaries, is a party or by which any of them or any of their
property is bound or to which any of them is subject, or constitute a default
under any such material agreement or instrument, or (except for the Liens
created pursuant to this Loan Agreement) result in the creation or imposition of
any Lien upon any property of the Borrower or any of its Subsidiaries, pursuant
to the terms of any such agreement or instrument.

        6.05      Action . The Borrower has all necessary corporate or other
power, authority and legal right to execute, deliver and perform its obligations
under each of the Loan Documents to which it is a party; the execution, delivery
and performance by the Borrower of each of the Loan Documents to which it is a
party has been duly authorized by all necessary corporate or other action on its
part; and each Loan Document has been duly and validly executed and delivered by
the Borrower and constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.

        6.06      Approvals . No authorizations, approvals or consents of, and
nofilings or registrations with, any Governmental Authority, or any other
Person, are necessary for the execution, delivery or performance by the Borrower
of the Loan Documents to which it is a party or for the legality, validity or
enforceability thereof, except for filings and recordings in respect of the
Liens created pursuant to this Loan Agreement.

33


--------------------------------------------------------------------------------

        6.07      Margin Regulations . Neither the making of any Advance
hereunder,nor the use of the proceeds thereof, will violate or be inconsistent
with the provisions of Regulation G, T, U or X.

        6.08      Taxes . The Borrower and its Subsidiaries have filed all
Federalincome tax returns and all other material tax returns that are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by any of them, except for any such taxes,
if any, that are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of taxes and other governmental charges
are, in the opinion of the Borrower, adequate.

        6.09       Investment Company Act . Neither the Borrower nor any of
itsSubsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. The Borrower is not subject to any Federal or state statute or
regulation which limits its ability to incur indebtedness.

        6.10      No Legal Bar . The execution, delivery and performance of this
LoanAgreement and the Note, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or Contractual Obligation of the
Borrower or of any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien (other than the Liens created hereunder) on
any of its or their respective properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.

        6.11      No Default . Neither the Borrower nor any of its Subsidiaries
is in>default under or with respect to any of its Contractual Obligations in any
respect which should reasonably be expected to have a Material Adverse Effect.
No Default or Event of Default has occurred and is continuing.

        6.12      Collateral; Collateral Security .

        (a)      The Borrower has not assigned, pledged, or otherwise conveyed
orencumbered any Mortgage Loan to any other Person, and immediately prior to the
pledge of any such Mortgage Loan, the Borrower was the sole owner of such
Mortgage Loan and had good and marketable title thereto, free and clear of all
Liens, in each case except for Liens to be released simultaneously with the
Liens granted in favor of the Lender hereunder and no Person other than the
Borrower has any Lien on any Mortgage Loan.

        (b)      The provisions of this Loan Agreement are effective to create
in favor of the Lender a valid security interest in all right, title and
interest of the Borrower in, to and under the Collateral.

        (c)       Upon receipt by the Custodian of each Mortgage Note, endorsed
inblank by a duly authorized officer of the payee or last endorsee, the Lender
shall have a fully perfected first priority security interest therein, in the
Mortgage Loan evidenced thereby and in the Borrower’s interest in the related
Mortgaged Property.

34


--------------------------------------------------------------------------------

        (d)      Upon the filing of financing statements on Form UCC-1 naming
theLender as “Secured Party” and the Borrower as “Debtor”, and describing the
Collateral, in the jurisdictions and recording offices listed on Schedule 2
attached hereto, the security interests granted hereunder in the Collateral will
constitute fully perfected first priority security interests under the Uniform
Commercial Code in all right, title and interest of the Borrower in, to and
under such Collateral, which can be perfected by filing under the Uniform
Commercial Code.

        6.13      Chief Executive Office ; Chief Operating Office. The
Borrower's chief executive office on the Effective Date is located at 350 South
Grand Avenue, 43rd Floor, Los Angeles, California 90071.

        6.14      Location of Books and Records . The location where the
Borrower keeps its books and records including all computer tapes and records
relating to the Collateral is its chief executive office or chief operating
office or the offices of the Custodian.

        6.15      True and Complete Disclosure . The information, reports,
financialstatements, exhibits and schedules furnished in writing by or on behalf
of the Borrower to the Lender in connection with the negotiation, preparation or
delivery of this Loan Agreement and the other Loan Documents or included herein
or therein or delivered pursuant hereto or thereto, when taken as a whole, do
not contain any untrue statement of material fact or omit to state any material
fact necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of the Borrower to
the Lender in connection with this Loan Agreement and the other Loan Documents
and the transactions contemplated hereby and thereby will be true, complete and
accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified. There is no fact known to a Responsible Officer that, after due
inquiry, could reasonably be expected to have a Material Adverse Effect that has
not been disclosed herein, in the other Loan Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
the Lender for use in connection with the transactions contemplated hereby or
thereby.

        6.16       Tangible Net Worth; Liquidity . (a) The Borrower's Tangible
Net Worthis not less than $160,000,000. The Borrower has cash, Cash Equivalents
and unused borrowing capacity on unencumbered assets that could be drawn against
(taking into account required haircuts) under committed warehouse and repurchase
facilities in an amount equal to not less than $5,000,000. The ratio of the
Borrower’s Total Indebtedness to Tangible Net Worth is not greater than 7:1.

        (b)      The Guarantor's Tangible Net Worth is not less than $34,000,000
. TheGuarantor has cash, Cash Equivalents and unused borrowing capacity on
unencumbered assets that could be drawn against (taking into account required
haircuts) under committed warehouse and repurchase facilities in an amount equal
to not less than $17,500,000. The ratio of the Guarantor’s Total Indebtedness to
Tangible Net Worth including, for this purpose only, accrued but unpaid
preferred stock dividends, is not greater than 12:1.

35


--------------------------------------------------------------------------------

        6.17      ERISA . Each Plan to which the Borrower or its Subsidiaries
makedirect contributions, and, to the knowledge of the Borrower, each other Plan
and each Multiemployer Plan, is in compliance in all material respects with, and
has been administered in all material respects in compliance with, the
applicable provisions of ERISA, the Code and any other Federal or State law. No
event or condition has occurred and is continuing as to which the Borrower would
be under an obligation to furnish a report to the Lender under Section 7.01(d)
hereof.

        6.18      Licenses. The Lender will not be required as a result of
financing or taking a pledge of the Mortgage Loans to be licensed, registered or
approved or to obtain permits or otherwise qualify (i) to do business in any
state in which it currently so required or (ii) under any state consumer
lending, fair debt collection or other applicable state statute or regulation.

        6.19      Relevant States . Schedule 3 sets forth all of the states or
other jurisdictions (the “Relevant States”) in which the Borrower or Aames
Funding Corporation originates Mortgage Loans in its own name or through brokers
on the date of this Loan Agreement.

        6.20      True Sales . Any and all interest of a Qualified Originator
in, toand under any Mortgage funded in the name of or acquired by such Qualified
Originator or seller which is an Affiliate of the Borrower has been sold,
transferred, conveyed and assigned to the Borrower pursuant to a legal sale and
such Qualified Originator retains no interest in such Mortgage Loan, and if so
requested by the Lender, is covered by an opinion of counsel to that effect in
form and substance acceptable to the Lender.

        6.21      No Burdensome Restrictions . No Requirement of Law or
ContractualObligation of the Borrower or any of its Subsidiaries has a Material
Adverse Effect.

        6.22       Subsidiaries . All of the Subsidiaries of the Borrower at the
date hereof are listed on Schedule 4 to this Loan Agreement.

        6.23      Origination and Acquisition of Mortgage Loans . The Mortgage
Loanswere originated or acquired by the Borrower, and the origination and
collection practices used by the Borrower or Qualified Originator, as
applicable, with respect to the Mortgage Loans have been, in all material
respects legal, proper, prudent and customary in the residential mortgage loan
servicing business, and in accordance with the Underwriting Guidelines. With
respect to Mortgage Loans acquired by the Borrower, all such Mortgage Loans are
in conformity with the Underwriting Guidelines. Each of the Mortgage Loans
complies with the representations and warranties listed in Schedule I hereto.

36


--------------------------------------------------------------------------------

        6.24      No Adverse Selection . The Borrower used no selection
procedures that identified the Mortgage Loans as being less desirable or
valuable than other comparable Mortgage Loans owned by the Borrower.

        6.25      Borrower Solvent; Fraudulent Conveyance . As of the date
hereof andimmediately after giving effect to each Advance, the fair value of the
assets of the Borrower is greater than the fair value of the liabilities
(including, without limitation, contingent liabilities if and to the extent
required to be recorded as a liability on the financial statements of the
Borrower in accordance with GAAP) of the Borrower and the Borrower is and will
be solvent, is and will be able to pay its debts as they mature and does not and
will not have an unreasonably small capital to engage in the business in which
it is engaged and proposes to engage. Borrower does not intend to incur, or
believe that it has incurred, debts beyond its ability to pay such debts as they
mature. Borrower is not contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
Borrower or any of its assets. Borrower is not transferring any Mortgage Loans
with any intent to hinder, delay or defraud any of its creditors.

        Section 7.     Covenants of the Borrower. The Borrower covenants
andagrees with the Lender that, so long as any Advance is outstanding and until
payment in full of all Secured Obligations:

        7.01      Financial Statements . The Borrower shall deliver to the
Lender:

 

(a)(i)as soon as available and in any event within 30 days after the end of each
of the first two months of any quarterly fiscal period, the consolidated balance
sheets of the Borrower and its consolidated Subsidiaries as at the end of such
month and the related unaudited consolidated statements of income and retained
earnings and of cash flows for the Borrower and its consolidated Subsidiaries
for such month and the portion of the fiscal year through the end of such month,
setting forth in each case in comparative form the figures for the previous
year, accompanied by a certificate of a Responsible Officer of the Borrower,
which certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of the
Borrower and its Subsidiaries in accordance with GAAP, consistently applied, as
at the end of, and for, such month (subject to normal year-end audit
adjustments);


(ii) as soon as available and in any event within 45 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of the Borrower,
the consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income and retained earnings and of cash flows for the Borrower
and its consolidated Subsidiaries for such period and the portion of the fiscal
year through the end of such period, setting forth in each case in comparative
form the figures for the previous year, accompanied by a certificate of a
Responsible Officer of the Borrower, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of the Borrower and its Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments);

37


--------------------------------------------------------------------------------

        (b)      as soon as available and in any event within 90 days after the
end of each fiscal year of the Borrower, the consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income and retained earnings and of cash
flows for the Borrower and its consolidated Subsidiaries for such year, setting
forth in each case in comparative form the figures for the previous year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of the Borrower and its consolidated Subsidiaries at the end of, and
for, such fiscal year in accordance with GAAP, and a certificate of such
accountants stating that, in making the examination necessary for their opinion,
they obtained no knowledge, except as specifically stated, of any Default or
Event of Default;

        (c)      from time to time such other information regarding the
financial condition, operations, or business of the Borrower as the Lender may
reasonably request; and

        (d)      as soon as reasonably possible, and in any event within thirty
(30) days after a Responsible Officer knows, or with respect to any Plan or
Multiemployer Plan to which the Borrower or any of its Subsidiaries makes direct
contributions, has reason to believe, that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan has occurred or
exists, a statement signed by a senior financial officer of the Borrower setting
forth details respecting such event or condition and the action, if any, that
the Borrower or its ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC by the
Borrower or an ERISA Affiliate with respect to such event or condition):

 

(i) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation or otherwise waived the requirement of Section 4043(a) of ERISA
that it be notified within thirty (30) days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, including, without limitation, the failure to
make on or before its due date a required installment under Section 412(m) of
the Code or Section 302(e) of ERISA, shall be a reportable event regardless of
the issuance of any waivers in accordance with Section 412(d) of the Code); and
any request for a waiver under Section 412(d) of the Code for any Plan;


 

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by the Borrower or an ERISA Affiliate to
terminate any Plan;


38


--------------------------------------------------------------------------------

 

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;


 

(iv) the complete or partial withdrawal from a Multiemployer Plan by the
Borrower or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by the Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;


 

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days; and


 

(vi) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if the Borrower or
an ERISA Affiliate fails to timely provide security to such Plan in accordance
with the provisions of said Sections.


The Borrower will furnish to the Lender, at the time it furnishes each set of
financial statements pursuant to paragraphs (a) and (b) above, a certificate of
a Responsible Officer of the Borrower to the effect that, to the best of such
Responsible Officer’s knowledge, the Borrower during such fiscal period or year
has observed or performed all of its covenants and other agreements, and
satisfied every material condition, contained in this Loan Agreement and the
other Loan Documents to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate (and, if any Default or Event of Default
has occurred and is continuing, describing the same in reasonable detail and
describing the action the Borrower has taken or proposes to take with respect
thereto).

        7.02      Litigation . The Borrower will promptly, (and in any event
within 7 days after service process on any of the following, give to the Lender
notice of all legal or arbitrable proceedings affecting the Guarantor, the
Borrower or any of its Subsidiaries that questions or challenges the validity or
enforceability of any of the Loan Documents or as to which there is a reasonable
likelihood of adverse determination which would result in a Material Adverse
Effect.

        7.03      Existence, Etc . Each of the Borrower and its Subsidiaries
will:

        (a)      preserve and maintain its legal existence and all of its
material rights, privileges, licenses and franchises;

39


--------------------------------------------------------------------------------

        (b)      comply with the requirements of all applicable laws, rules,
regulations and orders of Governmental Authorities (including, without
limitation, truth in lending, real estate settlement procedures and all
environmental laws) if failure to comply with such requirements would be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect;

        (c)      keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied;

        (d)      not move its chief executive office or chief operating office
from the addresses referred to in Section 6.13 unless it shall have provided the
Lender 30 days prior written notice of such change;

        (e)      pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
Property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained; and

        (f)      permit representatives of the Lender, during normal business
hours upon three (3) Business Days’ prior written notice at a mutually desirable
time, to examine, copy and make extracts from its books and records, to inspect
any of its Properties, and to discuss its business and affairs with its
officers, all to the extent reasonably requested by the Lender.

        7.04       Prohibition of Fundamental Changes . The Borrower shall not
enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided, that the
Borrower may merge or consolidate with (a) any wholly owned subsidiary of the
Borrower, or (b) any other Person if the Borrower is the surviving corporation;
and provided further, that if after giving effect thereto, no Default would
exist hereunder.

        7.05      Borrowing Base Deficiency . If at any time there exists a
BorrowingBase Deficiency the Borrower shall cure same in accordance with Section
2.06 hereof.

        7.06 Notices . The Borrower shall give notice to the Lender promptly:

        (a)      upon the Borrower becoming aware of, and in any event within
one (1) Business Day after, the occurrence of any Default or Event of Default or
any Event of Default or Default under any other material agreement of the
Borrower;

        (b)      upon, and in any event within three (3) Business Days after,
service of process on the Borrower, the Guarantor or any of their Subsidiaries,
or any agent thereof for service of process, in respect of any legal or
arbitrable proceedings affecting the Borrower, the Guarantor or any of their
Subsidiaries (i) that questions or challenges the validity or enforceability of
any of the Loan Documents or (ii) in which the amount in controversy exceeds
$5,000,000;

40


--------------------------------------------------------------------------------

        (c)      upon the Borrower becoming aware of any default related to any
Collateral, any Material Adverse Effect and any event or change in circumstances
which should reasonably be expected to have a Material Adverse Effect;

        (d)      upon the Borrower becoming aware during the normal course of
its business that the Mortgaged Property in respect of any Mortgage Loan or
Mortgage Loans with an aggregate unpaid principal balance of at least $1,000,000
has been damaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty, or otherwise damaged so as to materially and
adversely affect the Collateral Value of such Mortgage Loan;

        (e)      upon the entry of a judgment or decree in an amount in excess
of $2,000,000.

Each notice pursuant to this Section 7.06 (other than 7.06(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken or proposes to take with respect thereto.

        7.07       Servicing . Except as provided in Section 11.15(c), the
Borrowershall not permit any Person other than the Borrower to service Mortgage
Loans without the prior written consent of the Lender, which consent shall not
be unreasonably withheld.

        7.08      Intentionally Omitted .

        7.09      Underwriting Guidelines . The Borrower shall notify the Lender
in writing of any material modifications to the Underwriting Guidelines prior to
implementation of such change, and unless the Lender objects in writing within 5
Business Days of receipt of notice, the proposed modifications shall be deemed
acceptable.

        7.10       Lines of Business . The Borrower will not engage to any
substantialextent in any line or lines of business activity other than the
businesses generally carried on by it as of the Effective Date.

        7.11       Transactions with Affiliates . The Borrower will not enter
into anytransaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate except
for the Guarantor and its subsidiaries, unless such transaction is (a) otherwise
permitted under this Loan Agreement, (b) in the ordinary course of the
Borrower’s business and (c) upon fair and reasonable terms no less favorable to
the Borrower than it would obtain in a comparable arm’s length transaction with
a Person which is not an Affiliate, or make a payment that is not otherwise
permitted by this Section 7.11 to any Affiliate.

41


--------------------------------------------------------------------------------

        7.12       Use of Proceeds . The Borrower will use the proceeds of the
Advances to finance Eligible Mortgage Loans.

        7.13      Limitation on Liens . The Borrower will not, nor will it
permit orallow others to, create, incur or permit to exist any Lien, security
interest or claim on or to any of the Collateral. The Borrower will defend the
Collateral against, and will take such other action as is necessary to remove,
any Lien, security interest or claim on or to the Collateral, other than the
security interests created under this Loan Agreement, and the Borrower will
defend the right, title and interest of the Lender in and to any of the
Collateral against the claims and demands of all persons whomsoever.

        7.14       Limitation on Sale of Assets . The Borrower shall not convey,
sell,lease, assign, transfer or otherwise dispose of (collectively, “Transfer”),
all or substantially all of its Property, business or assets (including, without
limitation, receivables and leasehold interests) whether now owned or hereafter
acquired or allow any Subsidiary to Transfer substantially all of its assets to
any Person; provided, that the Borrower may after prior written notice to the
Lender allow such action with respect to any Subsidiary which is not a material
part of the Borrower’s overall business operations.

        7.15       Limitation on Distributions . Without the Lender's consent,
theBorrower shall not make any payment on account of, or set apart assets for a
sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of, any stock or senior or subordinate debt of
the Borrower, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower, provided, however, nothing herein
shall restrict the ability of the Borrower to pay dividends to the Guarantor, to
make interest payments pursuant to the debendure and indenture governing the
Guarantor 5.5% Convertible Subordinated Debentures due 2006 and to make payments
pursuant to the Loan and Security Agreement between the Borrower and Greenwich
Capital Financial Products, Inc., dated as of May 29, 2003.

        7.16      Maintenance of Liquidity. (a) The Borrower shall at all times
have cash, Cash Equivalents and unused borrowing capacity on unencumbered assets
that could be drawn against (taking into account required haircuts) under
committed warehouse and repurchase facilities in an amount equal to not less
than $5,000,000.

        (b)      The Guarantor shall at all times have cash, Cash Equivalents
and unusedborrowing capacity on unencumbered assets that could be drawn against
(taking into account required haircuts) under committed warehouse and repurchase
facilities in an amount equal to not less than $17,500,000.

        7.17       Maintenance of Tangible Net Worth . The Borrower shall not
permitTangible Net Worth at any time to be less than $160,000,000.

        7.18       Maintenance of Ratio of Total Indebtedness to Tangible Net
Worth .The Borrower shall not permit the ratio of Total Indebtedness to Tangible
Net Worth at any time to be greater than 7:1.

42


--------------------------------------------------------------------------------

        7.19      Restricted Payments . The Borrower shall not make any
RestrictedPayments following an Event of Default.

        7.20     Servicing Transmission . The Borrower shall provide to the
Lender ona monthly basis no later than 11:00 a.m. eastern time two (2) Business
Days prior to each Payment Date (or such other day requested by Lender) (i) the
Servicing Transmission, on a loan-by-loan basis and in the aggregate, with
respect to the Mortgage Loans serviced hereunder by the Borrower which were
funded prior to the first day of the current month, summarizing the Borrower’s
delinquency and loss experience with respect to Mortgage Loans serviced by the
Borrower (including, in the case of the Mortgage Loans, the following
categories: current, 30-59, 60-89, 90+) and (ii) any other information
reasonably requested by the Lender with respect to the Mortgage Loans.

        7.21       No Amendment or Waiver . The Borrower will not, nor will it
permit">or allow others to amend, modify, terminate or waive any provision of
any Mortgage Loan to which the Borrower is a party in any manner which shall
reasonably be expected to materially and adversely affect the value of such
Mortgage Loan as Collateral.

        7.22       Maintenance of Property; Insurance . The Borrower shall keep
allproperty useful and necessary in its business in good working order and
condition. The Borrower shall maintain errors and omissions insurance and/or
mortgage impairment insurance and blanket bond coverage in such amounts as
required by FNMA and shall not reduce such coverage without the written consent
of the Lender, and shall also maintain such other insurance with financially
sound and reputable insurance companies, and with respect to property and risks
of a character usually maintained by entities engaged in the same or similar
business similarly situated, against loss, damage and liability of the kinds and
in the amounts customarily maintained by such entities.

        7.23       Further Identification of Collateral . The Borrower will
furnish to>the Lender from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Lender or any Lender may reasonably request, all in
reasonable detail.

        7.24      Mortgage Loan Determined to be Defective . Upon discovery by
theBorrower or the Lender of any breach of any representation or warranty listed
on Schedule 1 hereto applicable to any Mortgage Loan, the party discovering such
breach shall promptly give notice of such discovery to the other.

        7.25      Interest Rate Protection Agreements . Upon the Lender's
request, the>Borrower shall deliver to the Lender any and all information
relating to Interest Rate Protection Agreements.

        7.26      Certificate of a Responsible Officer of the Borrower . At the
timethat the Borrower delivers financial statements to the Lender in accordance
with Section 7.01 hereof, the Borrower shall forward to the Lender a certificate
of a Responsible Officer of the Borrower which demonstrates that the Borrower is
in compliance with the covenants set forth in Sections 7.16, 7.17 and 7.18
above.

43


--------------------------------------------------------------------------------

        7.27      Additional Committed Warehouse Facility. The Borrower shall
maintain throughout the term of this Agreement, with a nationally recognized and
established lender (other than the Lender) at least one other committed loan
facility that provides funding on a committed basis, and accommodates wet
mortgage loans in an amount not less than the amount provided hereunder, and
which has a committed amount equal to at least $100,000,000.

        Section 8.      Events of Default. Each of the following events
shallonstitute an event of default (an “Event of Default”) hereunder:

        (a)      the Borrower shall default in the payment of any principal of
or interest on any Advance when due (whether at stated maturity, upon
acceleration or at mandatory prepayment); or

        (b)      the Borrower or the Guarantor shall default in the payment of
any other amount payable by it hereunder or under any other Loan Document after
notification by the Lender of such default, and such default shall have
continued unremedied for three Business Days; or

        (c)      any representation, warranty or certification made or deemed
made herein or in any other Loan Document by the Borrower or by the Guarantor or
any certificate furnished to the Lender pursuant to the provisions thereof,
shall prove to have been false or misleading in any material respect as of the
time made or furnished (other than the representations and warranties set forth
in Schedule 1 which shall be considered solely for the purpose of determining
the Collateral Value of the Mortgage Loans; unless (i) the Borrower shall have
made any such representations and warranties with knowledge that they were
materially false or misleading at the time made or (ii) any such representations
and warranties have been determined by the Lender in its sole discretion to be
materially false or misleading on a regular basis); or

        (d)      the Borrower or the Guarantor shall fail to comply with the
requirements of Section 7.03(a), Section 7.04, Section 7.06 (a) or (c), Sections
7.12 through 7.19, or Section 7.22 (b) hereof; or the Borrower shall default in
the performance of its obligations under Section 7.05 hereof, and such default
shall continue unremedied for a period of one (1) Business Day; or the Borrower
shall otherwise fail to observe or perform any other agreement contained in this
Loan Agreement or any other Loan Document and such failure to observe or perform
shall continue unremedied for a period of five (5) Business Days; or

        (e)      a final judgment or judgments for the payment of money in
excess of $2,000,000 in the aggregate (to the extent that it is, in the
reasonable determination of the Lender, uninsured and provided that any
insurance or other credit posted in connection with an appeal shall not be
deemed insurance for these purposes) shall be rendered against the Borrower or
any of its Subsidiaries by one or more courts, administrative tribunals or other
bodies having jurisdiction over them and the same shall not be discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 60 days from the date of entry
thereof and the Borrower or any such Subsidiary shall not, within said period of
60 days, or such longer period during which execution of the same shall have
been stayed or bonded, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or

44


--------------------------------------------------------------------------------

        (f)      the Borrower or the Guarantor shall admit in writing its
inability to pay its debts as such debts become due; or

        (g)      the Borrower or the Guarantor or any of their Subsidiaries
shall (i) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee, examiner or liquidator of itself
or of all or a substantial part of its property, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code, (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, liquidation, dissolution,
arrangement or winding-up, or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code or
(vi) take any corporate or other action for the purpose of effecting any of the
foregoing; or

        (h)      a proceeding or case shall be commenced, without the
application or consent of the Borrower or the Guarantor or any of their
Subsidiaries, in any court of competent jurisdiction, seeking (i) its
reorganization, liquidation, dissolution, arrangement or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of, or taking of
possession by, a receiver, custodian, trustee, examiner, liquidator or the like
of the Borrower or the Guarantor or any such Subsidiary or of all or any
substantial part of its property, or (iii) similar relief in respect of the
Borrower or the Guarantor or any such Subsidiary under any law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 or more days; or an order for relief against the
Borrower or the Guarantor or any such Subsidiary shall be entered in an
involuntary case under the Bankruptcy Code; or

        (i)      the Custodial Agreement or any Loan Document shall for whatever
reason (including an event of default thereunder) be terminated or the lien on
the Collateral created by this Loan Agreement or Borrower’s material obligations
hereunder shall cease to be in full force and effect, or the enforceability
thereof shall be contested by the Borrower or the Guarantor; or

        (j)      any materially adverse change in the Properties, business or
financial condition, or prospects of the Borrower or the Guarantor or any of
their Subsidiaries or Affiliates, in each case as determined by the Lender in
its sole discretion, or the existence of any other condition which, in the
Lender’s sole discretion, constitutes a material impairment of the Borrower’s or
Guarantor’s ability to perform its obligations under this Loan Agreement, the
Note or any other Loan Document; or

45


--------------------------------------------------------------------------------

        (k)      (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any material “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Lenders is likely to, incur any liability in connection with a withdrawal
from, or the insolvency or reorganization of, a Multiemployer Plan or (vi) any
other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect; or

        (l)      any Change of Control of the Borrower or the Guarantor shall
have occurred without the prior consent of the Lender; or

        (m)      the Borrower shall grant, or suffer to exist, any Lien on any
Collateral except the Liens contemplated hereby; or the Liens contemplated
hereby shall cease to be first priority perfected Liens on the Collateral in
favor of the Lender or shall be Liens in favor of any Person other than the
Lender; or

        (n)      the Lender shall reasonably request, specifying the reasons for
such request, information, and/or written responses to such requests, regarding
the financial well-being of the Borrower or the Guarantor and such information
and/or responses shall not have been provided within three Business Days of such
request; or

        (o)      the Borrower or the Guarantor or any subsidiary or Affiliate
thereof shall default under, or fail to perform as required under, or shall
otherwise materially breach the terms of any instrument, agreement or contract
between the Borrower, the Guarantor or such other entity, on the one hand, and
the Lender or any of the Lender’s Affiliates on the other; or the Borrower or
the Guarantor or any subsidiary or Affiliate thereof shall default under, or
fail to perform as requested under, the terms of any repurchase agreement, loan
and security agreement or similar credit facility or agreement for borrowed
funds entered into by the Borrower, the Guarantor or such other entity and any
third party, which default or failure entitles any party to require acceleration
or prepayment of any indebtedness thereunder.

46


--------------------------------------------------------------------------------

        Section 9.       Remedies Upon Default.

 

(a)      Upon the occurrence of one or more Events of Default (subject to the
expiration of the applicable cure period contained therein) other than those
referred to in Section 8(g) or (h), the Lender may immediately declare the
principal amount of the Advances then outstanding under the Note to be
immediately due and payable, together with all interest thereon and reasonable
fees and out-of-pocket expenses accruing under this Loan Agreement; provided
that upon the occurrence of an Event of Default referred to in Sections 8(g) or
(h), such amounts shall immediately and automatically become due and payable
without any further action by any Person. Upon such declaration or such
automatic acceleration, the balance then outstanding on the Note shall become
immediately due and payable, without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower and may thereupon exercise any remedies available to it at law and
pursuant to the Loan Documents including, but not limited to, the transfer of
servicing or the liquidation of the Collateral on a servicing released basis.


 

(b)      Upon the occurrence of one or more Events of Default, the Lender shall
have the right to obtain physical possession of the Servicing Records and all
other files of the Borrower relating to the Collateral and all documents
relating to the Collateral which are then or may thereafter come in to the
possession of the Borrower or any third party acting for the Borrower and the
Borrower shall deliver to the Lender such assignments as the Lender shall
request. The Lender shall be entitled to specific performance of all agreements
of the Borrower contained in this Loan Agreement.


        Section 10.      No Duty on Lender's Part. The powers conferred on the
Lender hereunder are solely to protect the Lender’s interests in the Collateral
and shall not impose any duty upon it to exercise any such powers. The Lender
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Borrower for any act or failure
to act hereunder, except for its or their own gross negligence or willful
misconduct.

        Section 11.      Miscellaneous.

        11.01      Waiver . No failure on the part of the Lender to exercise and
no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.

        11.02      Notices . Except as otherwise expressly permitted by this
LoanAgreement, all notices, requests and other communications provided for
herein and under the Custodial Agreement (including, without limitation, any
modifications of, or waivers, requests or consents under, this Loan Agreement)
shall be given or made in writing (including, without limitation, by telex or
telecopy) delivered to the intended recipient at the “Address for Notices”
specified below its name on the signature pages hereof); or, as to any party, at
such other address as shall be designated by such party in a written notice to
each other party. Except as otherwise provided in this Loan Agreement and except
for notices given under Section 2 (which shall be effective only on receipt),
all such communications shall be deemed to have been duly given when transmitted
by telex or telecopier or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

47


--------------------------------------------------------------------------------


11.03      INDEMNIFICATION AND EXPENSES .

        (a)      The Borrower agrees to hold the Lender, and its Affiliates and
theirofficers, directors, employees, agents and advisors (each an “Indemnified
Party”) harmless from and indemnify any Indemnified Party against all
liabilities, losses, damages, judgments, costs and expenses of any kind which
may be imposed on, incurred by or asserted against such Indemnified Party
(collectively, the “Costs”) relating to or arising out of this Loan Agreement,
the Note, any other Loan Document or any transaction contemplated hereby or
thereby, or any amendment, supplement or modification of, or any waiver or
consent under or in respect of, this Loan Agreement, the Note, any other Loan
Document or any transaction contemplated hereby or thereby, that, in each case,
results from anything other than any Indemnified Party’s gross negligence or
willful misconduct. Without limiting the generality of the foregoing, the
Borrower agrees to hold any Indemnified Party harmless from and indemnify such
Indemnified Party against all Costs with respect to all Mortgage Loans relating
to or arising out of any violation or alleged violation of any environmental
law, rule or regulation or any consumer credit laws, including without
limitation laws with respect to unfair or deceptive lending practices and
predatory lending practices, the Truth in Lending Act and/or the Real Estate
Settlement Procedures Act, that, in each case, results from anything other than
such Indemnified Party’s gross negligence or willful misconduct. In any suit,
proceeding or action brought by an Indemnified Party in connection with any
Mortgage Loan for any sum owing thereunder, or to enforce any provisions of any
Mortgage Loan, the Borrower will save, indemnify and hold such Indemnified Party
harmless from and against all expense, loss or damage suffered by reason of any
defense, set-off, counterclaim, recoupment or reduction or liability whatsoever
of the account debtor or obligor thereunder, arising out of a breach by the
Borrower of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to or in favor of such account
debtor or obligor or its successors from the Borrower. The Borrower also agrees
to reimburse an Indemnified Party as and when billed by such Indemnified Party
for all such Indemnified Party’s costs and expenses incurred in connection with
the enforcement or the preservation of such Indemnified Party’s rights under
this Loan Agreement, the Note, any other Loan Document or any transaction
contemplated hereby or thereby, including without limitation the reasonable fees
and disbursements of its counsel. The Borrower hereby acknowledges that,
notwithstanding the fact that the Note is secured by the Collateral, the
obligation of the Borrower under the Note is a recourse obligation of the
Borrower.

48


--------------------------------------------------------------------------------

        (b)      The Borrower agrees to pay as and when billed by the Lender all
ofthe out-of pocket costs and expenses incurred by the Lender in connection with
the development, preparation and execution of, and any amendment, supplement or
modification to, this Loan Agreement, the Note, any other Loan Document or any
other documents prepared in connection herewith or therewith. The Borrower
agrees to pay as and when billed by the Lender all of the out-of-pocket costs
and expenses incurred in connection with the consummation and administration of
the transactions contemplated hereby and thereby including, without limitation,
(i) all the reasonable fees, disbursements and expenses of counsel to the Lender
and (ii) all the due diligence, inspection, testing and review costs and
expenses incurred by the Lender with respect to Collateral under this Loan
Agreement, including, but not limited to, those costs and expenses incurred by
the Lender pursuant to Sections 11.03(a), 11.14 and 11.16 hereof.

        11.04      Amendments . Except as otherwise expressly provided in this
LoanAgreement, any provision of this Loan Agreement may be modified or
supplemented only by an instrument in writing signed by the Borrower and the
Lender and any provision of this Loan Agreement may be waived by the Lender.

        11.05      Successors and Assigns . This Loan Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

        11.06       Survival . The obligations of the Borrower under Sections
3.03 and 11.03 hereof shall survive the repayment of the Advances and the
termination of this Loan Agreement. In addition, each representation and
warranty made, or deemed to be made by a request for a borrowing, herein or
pursuant hereto shall survive the making of such representation and warranty,
and the Lender shall not be deemed to have waived, by reason of making any
Advance, any Default that may arise by reason of such representation or warranty
proving to have been false or misleading, notwithstanding that the Lender may
have had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such Advance was made.

        11.07      Captions . The table of contents and captions and section
headingsappearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this Loan
Agreement.

        11.08      Counterparts . This Loan Agreement may be executed in any
number of>counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Loan Agreement
by signing any such counterpart.

        11.09      Loan Agreement Constitutes Security Agreement; Governing Law
. This Loan Agreement shall be governed by New York law without reference to
choice of law doctrine (but with reference to Section 5-1401 of the New York
General Obligations Law, which by its terms applies to this Loan Agreement), and
shall constitute a security agreement within the meaning of the Uniform
Commercial Code.


11.10      SUBMISSION TO JURISDICTION; WAIVERS . EACH LOAN PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

49


--------------------------------------------------------------------------------

 

(A)      SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;


 

(B)      CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;


 

(C)      AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL
HAVE BEEN NOTIFIED; AND


 

(D)      AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.


        11.11      WAIVER OF JURY TRIAL . EACH OF THE BORROWER AND THE LENDER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

        11.12      Acknowledgments . The Borrower hereby acknowledges that:

 

(a)      it has been advised by counsel in the negotiation, execution and
delivery of this Loan Agreement, the Note and the other Loan Documents to which
it is a party;


 

(b)      the Lender has no fiduciary relationship to the Borrower, and the
relationship between the Borrower and the Lender is solely that of debtor and
creditor; and


50


--------------------------------------------------------------------------------

 

(c)       no joint venture exists among or between the Lender and the Borrower.


        11.13       Hypothecation or Pledge of Collateral . The Lender shall
have freeand unrestricted use of all Collateral and nothing in this Loan
Agreement shall preclude the Lender from engaging in repurchase transactions
with the Collateral or otherwise pledging, repledging, transferring,
hypothecating, or rehypothecating the Collateral. Nothing contained in this Loan
Agreement shall obligate the Lender to segregate any Collateral delivered to the
Lender by the Borrower.

        11.14       Assignments; Participations .

        (a)      The Borrower may assign any of its rights or obligations
hereunder orunder the Note only with the prior written consent of the Lender.
The Lender may assign or transfer to any bank or other financial institution
that makes or invests in loans or any Affiliate of the Lender all or any of its
rights or obligations under this Loan Agreement and the other Loan Documents.

        (b)      The Lender may, in accordance with applicable law, at any time
sellto one or more lenders or other entities (“Participants”) participating
interests in any Advance, the Note, its commitment to make Advances, or any
other interest of the Lender hereunder and under the other Loan Documents. In
the event of any such sale by the Lender of participating interests to a
Participant, the Lender’s obligations under this Loan Agreement to the Borrower
shall remain unchanged, the Lender shall remain solely responsible for the
performance thereof, the Lender shall remain the holder of the Note for all
purposes under this Loan Agreement and the other Loan Documents, and the
Borrower shall continue to deal solely and directly with the Lender in
connection with the Lender’s rights and obligations under this Loan Agreement
and the other Loan Documents. The Borrower agrees that if amounts outstanding
under this Loan Agreement and the Note are due or unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Loan Agreement
and the Note to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Loan Agreement or the Note;
provided, that such Participant shall only be entitled to such right of set-off
if it shall have agreed in the agreement pursuant to which it shall have
acquired its participating interest to share with the Lender the proceeds
thereof. The Lender also agrees that each Participant shall be entitled to the
benefits of Sections 2.07 and 11.03 with respect to its participation in the
Advances outstanding from time to time; provided, that the Lender and all
Participants shall be entitled to receive no greater amount in the aggregate
pursuant to such Sections than the Lender would have been entitled to receive
had no such transfer occurred.

        (c)      The Lender may furnish any information concerning the Borrower
or anyof its Subsidiaries in the possession of such Lender from time to time to
assignees and Participants (including prospective assignees and Participants)
only after notifying the Borrower in writing and securing signed confidentiality
statements (a form of which is attached hereto as Exhibit I) and only for the
sole purpose of evaluating participations and for no other purpose.

51


--------------------------------------------------------------------------------

        (d)      The Borrower agrees to cooperate with the Lender in connection
with any such assignment and/or participation, to execute and deliver such
replacement notes, and to enter into such restatements of, and amendments,
supplements and other modifications to, this Loan Agreement and the other Loan
Documents in order to give effect to such assignment and/or participation. The
Borrower further agrees to furnish to any Participant identified by the Lender
to the Borrower copies of all reports and certificates to be delivered by the
Borrower to the Lender hereunder, as and when delivered to the Lender.

        11.15       Servicing .

        (a)      The Borrower covenants to maintain or cause the servicing of
theMortgage Loans to be maintained in conformity with Accepted Servicing
Practices. In the event that the preceding language is interpreted as
constituting one or more servicing contracts, each such servicing contract shall
terminate automatically upon the earliest of (i) an Event of Default, or (ii)
the date on which all the Secured Obligations have been paid in full, or (iii)
the transfer of servicing to any entity approved by the Lender.

        (b)      During the period the Borrower is servicing the Mortgage Loans,
(i)the Borrower agrees that Lender has a first priority perfected security
interest in all servicing records, including but not limited to any and all
servicing agreements, files, documents, records, data bases, computer tapes,
copies of computer tapes, proof of insurance coverage, insurance policies,
appraisals, other closing documentation, payment history records, and any other
records relating to or evidencing the servicing of such Mortgage Loans (the
“Servicing Records”), and (ii) the Borrower grants the Lender a security
interest in all servicing fees and rights relating to the Mortgage Loans and all
Servicing Records to secure the obligation of the Borrower or its designee to
service in conformity with this Section and any other obligation of Borrower to
the Lender. The Borrower covenants to safeguard, such Servicing Records and to
deliver them promptly to the Lender or its designee (including the Custodian) at
the Lender’s request. It is understood and agreed by the parties that prior to
an Event of Default, the Borrower shall retain the servicing fees with respect
to the Mortgage Loans.

        (c)      If the Mortgage Loans are serviced by any other third party
servicer(such third party servicer, the “Subservicer”), the Borrower shall
provide a copy of the related servicing agreement with a properly executed
Instruction Letter to the Lender at least three (3) Business Days prior to the
applicable Funding Date or the date on which the Subservicer shall begin
subservicing the Mortgage Loans, which shall be in the form and substance
acceptable to Lender (the “Servicing Agreement”) and shall have obtained the
written consent of the Lender for such Subservicer to subservice the Mortgage
Loans. Initially, the Subservicer shall be Aames Funding Corporation.

52


--------------------------------------------------------------------------------

        (d)      The Borrower agrees that upon the occurrence of an Event of
Default,the Lender may terminate the Borrower in its capacity as servicer and
terminate any Servicing Agreement and transfer such servicing to the Lender or
its designee, at no cost or expense to the Lender. In addition, the Borrower
shall provide to the Lender an Instruction Letter from the Borrower to the
effect that upon the occurrence of an Event of Default, the Lender may terminate
any Subervicer or Servicing Agreement and direct that collections with respect
to the Mortgage Loans be remitted in accordance with the Lender’s instructions.
The Borrower agrees to cooperate with the Lender in connection with the transfer
of servicing.

        (e)      After the Funding Date, until the pledge of any Mortgage Loan
isrelinquished by the Custodian, the Borrower will have no right to modify or
alter the terms of the Mortgage Loan or consent to the modification or
alteration of the terms of any Mortgage Loan, and the Borrower will have no
obligation or right to repossess any Mortgage Loan or substitute another
Mortgage Loan, except as provided in any Custodial Agreement.

        (f)      The Borrower shall permit the Lender to inspect upon reasonable
priorwritten notice (which shall be no more than five (5) Business Days prior to
such date) at a mutually convenient time, the Borrower’s or its Affiliate’s
servicing facilities, as the case may be, for the purpose of satisfying the
Lender that the Borrower or its Affiliate, as the case may be, has the ability
to service the Mortgage Loans as provided in this Loan Agreement. In addition,
with respect to any Subservicer which is not an Affiliate of the Borrower, the
Borrower shall use its best efforts to enable the Lender to inspect the
servicing facilities of such Subservicer.

        11.16       Periodic Due Diligence Review . The Borrower acknowledges
that theLender has the right to perform continuing due diligence reviews with
respect to the Mortgage Loans, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
the Borrower agrees that upon reasonable (but no less than one (1) Business
Day’s) prior notice to the Borrower, the Lender or its authorized
representatives will be permitted during normal business hours to examine,
inspect, make copies of, and make extracts of, the Mortgage Files and any and
all documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession, or under the control, of the Borrower and/or
the Custodian. The Borrower also shall make available to the Lender a
knowledgeable financial or accounting officer for the purpose of answering
questions respecting the Mortgage Files and the Mortgage Loans. Without limiting
the generality of the foregoing, the Borrower acknowledges that the Lender shall
make Advances to the Borrower based solely upon the information provided by the
Borrower to the Lender in the Mortgage Loan Data Transmission and the
representations, warranties and covenants contained herein, and that the Lender,
at its option, has the right, at any time to conduct a partial or complete due
diligence review on some or all of the Mortgage Loans securing such Advance,
including, without limitation, ordering new credit reports, new appraisals on
the related Mortgaged Properties and otherwise re-generating the information
used to originate such Mortgage Loan. The Lender may underwrite such Mortgage
Loans itself or engage a mutually agreed upon third party underwriter to perform
such underwriting. The Borrower agrees to cooperate with the Lender and any
third party underwriter in connection with such underwriting, including, but not
limited to, providing the Lender and any third party underwriter with access to
any and all documents, records, agreements, instruments or information relating
to such Mortgage Loans in the possession, or under the control, of the Borrower.
In addition, the Lender has the right to perform continuing Due Diligence
Reviews of the Borrower and its Affiliates, directors, officers, employees and
significant shareholders. The Borrower and Lender further agree that all
out-of-pocket costs and expenses incurred by the Lender in connection with the
Lender’s activities pursuant to this Section 11.16 shall be paid by the
Borrower; provided that prior to a Default or Event of Default the amount of
such expenses required to be paid by the Borrower shall not exceed $10,000 in
any calendar quarter.

53


--------------------------------------------------------------------------------

        11.17       Set-Off . In addition to any rights and remedies of the
Lenderprovided by this Loan Agreement and by law, the Lender shall have the
right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all Property and deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Lender or any Affiliate thereof to or for the credit or the account
of the Borrower. The Lender may set-off cash, the proceeds of the liquidation of
any Collateral and all other sums or obligations owed by the Lender or its
Affiliates to Borrower against all of Borrower’s obligations to the Lender or
its Affiliates, whether under this Loan Agreement or under any other agreement
between the parties or between Borrower and any affiliate of the Lender, or
otherwise, whether or not such obligations are then due, without prejudice to
the Lender’s or its Affiliate’s right to recover any deficiency. The Lender
agrees promptly to notify the Borrower after any such set-off and application
made by the Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

        11.18      Intent . The parties recognize that each Advance is a
"securitiescontract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended.

        11.19      Replacement by Repurchase Agreement. The Borrower
herebyacknowledges and agrees that this Loan Agreement may at any time and
without any further cost to the Borrower, in the sole discretion of the Lender,
be replaced by a repurchase facility with substantially similar terms as those
contained in this Loan Agreement. The Borrower hereby agrees to take such action
and execute such documents and instruments as is necessary to effectuate such
conversion.

        11.20      Entire Agreement . This Loan Agreement embodies the entire
agreementand understanding of the parties hereto and supersedes any and all
prior agreements, arrangements and understandings relating to the matters
provided for herein. No alteration, waiver, amendments, or change or supplement
hereto shall be binding or effective unless the same is set forth in writing by
a duly authorized representative of each party hereto.

[SIGNATURE PAGES FOLLOW]

54


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement
to be duly executed and delivered as of the day and year first above written.

AAMES CAPITAL CORPORATION

                

By:__________________________

   

Title:

       

Address for Notices:

Aames Capital Corporation 350 South Grand Avenue, 43rd Floor
Los Angeles, California 90071
Attention: General Counsel
Telecopier No.: (323) 210-5025
Telephone No.: (323) 210-4871

   

LENDER

   

CITIGROUP GLOBAL MARKETS REALTY CORP.

   

By:_______________________

Title:

 

Address for Notices:

Citigroup Global Markets Realty Corp.
390 Greenwich Street, 4th Floor
New York, New York 10013
Attention: A. Randall Appleyard
Telecopier No.: (212) 723-8604
Telephone No.: (212) 723-6394

 

Write a copy to:

 

Attention: Bobbie Thievakumaran
Telecopier No.: (212) 723-8604
Telephone No.: (212) 723-6394

55


--------------------------------------------------------------------------------

   Schedule 1


REPRESENTATIONS AND WARRANTIES RE: MORTGAGE LOANS


ELIGIBLE MORTGAGE LOANS

        As to each Mortgage Loan that forms part of the Collateral hereunder
(and the related Mortgage, Mortgage Note, Assignment of Mortgage and Mortgaged
Property), the Borrower shall be deemed to make the following representations
and warranties to the Lender as of such date and as of each date Collateral
Value is determined:

        (a)      Mortgage Loans as Described. The information set forth in the
Mortgage Loan Data Transmission with respect to the Mortgage Loan is complete,
true and correct in all material respects.

        (b)      Payments Current. The first Monthly Payment shall have been
made prior to the second scheduled Monthly Payment becoming due.

        (c)      No Outstanding Charges. There are no defaults in complying with
the terms of the Mortgage securing the Mortgage Loan, and all taxes,
governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments or ground rents which previously became due and
owing have been paid, or an escrow of funds has been established in an amount
sufficient to pay for every such item which remains unpaid and which has been
assessed but is not yet due and payable. Neither the Borrower nor the Qualified
Originator from which the Borrower acquired the Mortgage Loan has advanced
funds, or induced, solicited or knowingly received any advance of funds by a
party other than the Mortgagor, directly or indirectly, for the payment of any
amount required under the Mortgage Loan, except for interest accruing from the
date of the Mortgage Note or date of disbursement of the proceeds of the
Mortgage Loan, whichever is more recent, to the day which precedes by one month
the Due Date of the first installment of principal and interest thereunder.

        (d)      Original Terms Unmodified. The terms of the Mortgage Note and
Mortgage have not been impaired, waived, altered or modified in any respect,
from the date of origination; except by a written instrument which has been
recorded, if necessary to protect the interests of the Lender, and which has
been delivered to the Custodian and the terms of which are reflected in the
Mortgage Loan Schedule. The substance of any such waiver, alteration or
modification has been approved by the title insurer, to the extent required by
the title insurance policy, and its terms are reflected on the Mortgage Loan
Schedule. No Mortgagor in respect of the Mortgage Loan has been released, in
whole or in part, except in connection with an assumption agreement approved by
the title insurer, to the extent required by such policy, and which assumption
agreement is part of the Mortgage File delivered to the Custodian and the terms
of which are reflected in the Mortgage Loan Schedule.

 


--------------------------------------------------------------------------------

        (e)      No Defenses. The Mortgage Loan is not subject to any right of
rescission, setoff, counterclaim or defense, including without limitation the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render either the
Mortgage Note or the Mortgage unenforceable, in whole or in part and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto, and no Mortgagor in respect of the Mortgage Loan was a debtor
in any state or Federal bankruptcy or insolvency proceeding at the time the
Mortgage Loan was originated.

        (f)      Hazard Insurance. The Mortgaged Property is insured by a fire
and extended perils insurance policy, issued by a Qualified Insurer, and such
other hazards as are customary in the area where the Mortgaged Property is
located, and to the extent required by the Borrower as of the date of
origination consistent with the Underwriting Guidelines, against earthquake and
other risks insured against by Persons operating like properties in the locality
of the Mortgaged Property, in an amount not less than the greatest of (i) 100%
of the replacement cost of all improvements to the Mortgaged Property, (ii)
either (A) the outstanding principal balance of the Mortgage Loan with respect
to each First Lien Mortgage Loan or (B) with respect to each Second Lien
Mortgage Loan, the sum of the outstanding principal balance of the First Lien
Mortgage Loan and the outstanding principal balance of the Second Lien Mortgage
Loan, (iii) the amount necessary to avoid the operation of any co-insurance
provisions with respect to the Mortgaged Property, and consistent with the
amount that would have been required as of the date of origination in accordance
with the Underwriting Guidelines or (iv) the amount necessary to fully
compensate for any damage or loss to the improvements that are a part of such
property on a replacement cost basis. If any portion of the Mortgaged Property
is in an area identified by any federal Governmental Authority as having special
flood hazards, and flood insurance is available, a flood insurance policy
meeting the current guidelines of the Federal Insurance Administration is in
effect with a generally acceptable insurance carrier, in an amount representing
coverage not less than the least of (1) the outstanding principal balance of the
Mortgage Loan, (2) the full insurable value of the Mortgaged Property, and (3)
the maximum amount of insurance available under the Flood Disaster Protection
Act of 1973, as amended. All such insurance policies (collectively, the “hazard
insurance policy”) contain a standard mortgagee clause naming the Borrower, its
successors and assigns (including without limitation, subsequent owners of the
Mortgage Loan), as mortgagee, and may not be reduced, terminated or canceled
without 30 days’ prior written notice to the mortgagee. No such notice has been
received by the Borrower. All premiums due and owing on such insurance policy
have been paid. The related Mortgage obligates the Mortgagor to maintain all
such insurance and, at such Mortgagor’s failure to do so, authorizes the
mortgagee to maintain such insurance at the Mortgagor’s cost and expense and to
seek reimbursement therefor from such Mortgagor. Where required by state law or
regulation, the Mortgagor has been given an opportunity to choose the carrier of
the required hazard insurance, provided the policy is not a “master” or
“blanket” hazard insurance policy covering a condominium, or any hazard
insurance policy covering the common facilities of a planned unit development.
The hazard insurance policy is the valid and binding obligation of the insurer
and is in full force and effect. The Borrower has not engaged in, and has no
knowledge of the Mortgagor’s having engaged in, any act or omission which would
impair the coverage of any such policy, the benefits of the endorsement provided
for herein, or the validity and binding effect of either including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by the Borrower.

2


--------------------------------------------------------------------------------

        (g)      Compliance with Applicable Laws. Any and all requirements of
any federal, state or local law including, without limitation, usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity or disclosure laws applicable to the origination and
servicing of such Mortgage Loan have been complied with, the consummation of the
transactions contemplated hereby will not involve the violation of any such laws
or regulations, and the Borrower shall maintain or shall cause its agent to
maintain in its possession, available for the inspection of the Lender, and
shall deliver to the Lender, upon two Business Days’ request, evidence of
compliance with all such requirements.

        (h)      No Satisfaction of Mortgage. The Mortgage has not been
satisfied, canceled, subordinated or rescinded, in whole or in part, and the
Mortgaged Property has not been released from the lien of the Mortgage, in
whole-or in part, nor has any instrument been executed that would effect any
such release, cancellation, subordination or rescission other than in the case
of a release of a portion of the land comprising a Mortgaged Property or a
release of a blanket Mortgage which release will not cause the Mortgage Loan to
fail to satisfy the Underwriting Guidelines. The Borrower has not waived the
performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, nor has the
Borrower waived any default resulting from any action or inaction by the
Mortgagor.

        (i)      Location and Type of Mortgaged Property. The Mortgaged Property
is located in the state identified in the Mortgage Loan Schedule and consists of
a single parcel of real property with a detached single family residence erected
thereon, or a two- to four-family dwelling, or an individual condominium unit in
a condominium project, or an individual unit in a planned unit development or a
de minimis planned unit development, provided, however, that any condominium
unit or planned unit development shall conform with the applicable FNMA and
FHLMC requirements regarding such dwellings, that a de minimis percentage of the
Mortgage Loans may be Cooperative Loans and that no residence or dwelling is a
mobile home or a manufactured dwelling. No portion of the Mortgaged Property is
used for commercial purposes.

        (j)      Valid Lien. The Mortgage is a valid, subsisting, enforceable
and perfected (A) first lien and first priority security interest with respect
to each Mortgage Loan which is indicated by the Borrower to be a First Lien (as
reflected on the Mortgage Loan Data Transmission), or (B) second lien and second
priority security interest with respect to each Mortgage Loan which is indicated
by the Borrower to be a Second Lien (as reflected on the Mortgage Loan Data
Transmission), in either case, on the real property included in the Mortgaged
Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing and with respect
to Cooperative Loans, including the Proprietary Lease and the Cooperative
Shares. The lien of the Mortgage is subject only to: (1) the lien of current
real property taxes and assessments not yet due and payable; (2) covenants,
conditions and restrictions, rights of way, easements and other matters of the
public record as of the date of recording acceptable to prudent mortgage lending
institutions generally and specifically referred to in the lender’s title
insurance policy delivered to the originator of the Mortgage Loan and (a)
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan or (b) which do not adversely affect the Appraised Value of
the related Mortgaged Property set forth in such appraisal; (3) other matters to
which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property; and
(4) with respect to each Mortgage Loan which is indicated by the Borrower to be
a Second Lien Mortgage Loan (as reflected on the Mortgage Loan Data
Transmission) a First Lien on the Mortgaged Property. Any security agreement,
chattel mortgage or equivalent document related to and delivered in connection
with the Mortgage Loan establishes and creates a valid, subsisting and
enforceable (A) first lien and first priority security interest with respect to
each Mortgage Loan which is indicated by the Borrower to be a First Lien (as
reflected on the Mortgage Loan Data Transmission), or (B) second lien and second
priority security interest with respect to each Mortgage Loan which is indicated
by the Borrower to be a Second Lien Mortgage Loan (as reflected on the Mortgage
Loan Data Transmission), in either case, on the property described therein and
the Borrower has full right to pledge and assign the same to the Lender. The
Mortgaged Property was not, as of the date of origination of the Mortgage Loan,
subject to a mortgage, deed of trust, deed to secure debt or other security
instrument creating a lien subordinate to the lien of the Mortgage.

3


--------------------------------------------------------------------------------

        (k)      Validity of Mortgage Documents. The Mortgage Note and the
Mortgage and any other agreement executed and delivered by a Mortgagor or
guarantor, if applicable, in connection with a Mortgage Loan are genuine, and
each is the legal, valid and binding obligation of the maker thereof enforceable
in accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties. No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan. The Borrower
has reviewed all of the documents constituting the Servicing File and has made
such inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein.

        (l)      Full Disbursement of Proceeds. The proceeds of the Mortgage
Loan have been fully disbursed and there is no further requirement for future
advances thereunder, and any and all requirements as to completion of any
on-site or off-site improvement and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage were paid,
and the Mortgagor is not entitled to any refund of any amounts paid or due under
the Mortgage Note or Mortgage.

        (m)      Ownership. The Borrower is the sole owner and holder of the
Mortgage Loan. All Mortgage Loans acquired by the Borrower from third parties
(including affiliates) were acquired in a true and legal sale pursuant to which
such third party sold, transferred, conveyed and assigned to the Borrower all of
its right, title and interest in, to and under such Mortgage Loan and retained
no interest in such Mortgage Loan. In connection with such sale, such third
party received reasonably equivalent value and fair consideration and, in
accordance with GAAP and for federal income tax purposes, reported the sale of
such Mortgage Loan to the Borrower as a sale of its interests in such Mortgage
Loan. The Mortgage Loan is not assigned or pledged, and the Borrower has good,
indefeasible and marketable title thereto, and has full right to transfer,
pledge and assign the Mortgage Loan to the Lender free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to assign, transfer and
pledge each Mortgage Loan pursuant to this Loan Agreement and following the
pledge of each Mortgage Loan, the Lender will hold such Mortgage Loan free and
clear of any encumbrance, equity, participation interest, lien, pledge, charge,
claim or security interest except any such security interest created pursuant to
the terms of this Loan Agreement.

4


--------------------------------------------------------------------------------

        (n)      Doing Business. All parties which have had any interest in the
Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) (i) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Mortgaged Property is located, and (ii) either (A) organized
under the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state or (D) not doing business in such state.

        (o)      LTV. As of the date of origination of the Mortgage Loan, the
LTV and CLTV (if applicable) are as identified on the Mortgage Loan Data
Transmission.

        (p)      Title Insurance. The Mortgage Loan is covered by either (i) an
attorney’s opinion of title and abstract of title, the form and substance of
which is acceptable to prudent mortgage lending institutions making mortgage
loans in the area wherein the Mortgaged Property is located or (ii) an ALTA
Lender’s title insurance policy or other generally acceptable form of policy or
insurance acceptable to FNMA or FHLMC and each such title insurance policy is
issued by a title insurer acceptable to FNMA or FHLMC and qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
the Borrower, its successors and assigns, as to the first priority lien of the
Mortgage in the original principal amount of the Mortgage Loan (or to the extent
a Mortgage Note provides for negative amortization, the maximum amount of
negative amortization in accordance with the Mortgage), subject only to the
exceptions contained in clauses (1), (2), (3) and, with respect to each Mortgage
Loan which is indicated by the Borrower to be a Second Lien Mortgage Loan (as
reflected on the Mortgage Loan Data Transmission) clause (4)] of paragraph (j)
of this Part I of Schedule 1, and in the case of adjustable rate Mortgage Loans,
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage providing for adjustment to the
Mortgage Interest Rate and Monthly Payment. Where required by state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. Additionally, such Lender’s title
insurance policy affirmatively insures ingress and egress and against
encroachments by or upon the Mortgaged Property or any interest therein. The
title policy does not contain any special exceptions (other than the standard
exclusions) for zoning and uses and has been marked to delete the standard
survey exception or to replace the standard survey exception with a specific
survey reading. The Borrower, its successors and assigns, are the sole insureds
of such Lender’s title insurance policy, and such Lender’s title insurance
policy is valid and remains in full force and effect and will be in force and
effect upon the consummation of the transactions contemplated by this Loan
Agreement. No claims have been made under such Lender’s title insurance policy,
and no prior holder or servicer of the related Mortgage, including the Borrower,
has done, by act or omission, anything which would impair the coverage of such
Lender’s title insurance policy, including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
the Borrower.

5


--------------------------------------------------------------------------------

        (q)      No Defaults. There is no default, breach, violation or event of
acceleration existing under the Mortgage or the Mortgage Note and no event has
occurred which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
of acceleration, and neither the Borrower nor its predecessors have waived any
default, breach, violation or event of acceleration. With respect to each
Mortgage Loan which is indicated by the Borrower to be a Second Lien Mortgage
Loan (as reflected on the Mortgage Loan Data Transmission) (i) the First Lien is
in full force and effect, (ii) there is no default, breach, violation or event
of acceleration existing under such First Lien mortgage or the related mortgage
note, (iii) no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration thereunder, and either (A) the First Lien
mortgage contains a provision which allows or (B) applicable law requires, the
mortgagee under the second lien Mortgage Loan to receive notice of, and affords
such mortgagee an opportunity to cure any default by payment in full or
otherwise under the First Lien mortgage.

        (r)      No Mechanics’ Liens. At origination, there were no mechanics’
or similar liens or claims which have been filed for work, labor or material
(and no rights are outstanding that under the law could give rise to such liens)
affecting the Mortgaged Property which are or may be liens prior to, or equal or
coordinate with the lien of the Mortgage.

        (s)      Location of Improvements. No Encroachments. All improvements
which were considered in determining the Appraised Value of the Mortgaged
Property lie wholly within the boundaries and building restriction lines of the
Mortgaged Property, and no improvements on adjoining properties encroach upon
the Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.

        (t)      Origination: Payment Terms. The Mortgage Loan was originated by
or in conjunction with a mortgagee approved by the Secretary of Housing and
Urban Development pursuant to Sections 203 and 211 of the National Housing Act,
a savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority. Principal payments on the Mortgage
Loan commenced no more than sixty (60) days after funds were disbursed in
connection with the Mortgage Loan. The Mortgage Interest Rate is adjusted, with
respect to adjustable rate Mortgage Loans, on each Interest Rate Adjustment Date
to equal the Index plus the Gross Margin (rounded up or down to the nearest .125
%), subject to the Mortgage Interest Rate Cap. The Mortgage Note is payable on
the day set forth in the Mortgage Note in equal monthly installments of
principal and interest, which installments of interest, with respect to
adjustable rate Mortgage Loans, are subject to change due to the adjustments to
the Mortgage Interest Rate on each Interest Rate Adjustment Date, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than 30
years from commencement of amortization. The Due Date of the first payment under
the Mortgage Note is no more than 60 days from the date of the Mortgage Note.

6


--------------------------------------------------------------------------------

        (u)      Customary Provisions. The Mortgage Note has a stated maturity.
The Mortgage contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (i) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale, and (ii) otherwise by judicial foreclosure. Upon default by a
Mortgagor on a Mortgage Loan and foreclosure on, or trustee’s sale of, the
Mortgaged Property pursuant to the proper procedures, the holder of the Mortgage
Loan will be able to deliver good and merchantable title to the Mortgaged
Property. There is no homestead or other exemption available to a Mortgagor
which would interfere with the right to sell the Mortgaged Property at a
trustee’s sale or the right to foreclose the Mortgage.

        (v)      Conformance with Underwriting Guidelines and Agency Standards.
The Mortgage Loan was underwritten in accordance with the applicable
Underwriting Guidelines. The Mortgage Note and Mortgage are on forms similar to
those used by FHLMC or FNMA and the Borrower has not made any representations to
a Mortgagor that are inconsistent with the mortgage instruments used.

        (w)      Occupancy of the Mortgaged Property. As of the Funding Date the
Mortgaged Property is either vacant or lawfully occupied under applicable law.
All inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy and fire underwriting certificates, have been made or obtained from
the appropriate authorities. The Borrower has not received written notification
from any governmental authority that the Mortgaged Property is in material
non-compliance with such laws or regulations, is being used, operated or
occupied unlawfully or has failed to have or obtain such inspection, licenses or
certificates, as the case may be. The Borrower has not received notice of any
violation or failure to conform with any such law, ordinance, regulation,
standard, license or certificate. Except as otherwise set forth in the Mortgage
Loan Data Transmission, the Mortgagor represented at the time of origination of
the Mortgage Loan that the Mortgagor would occupy the Mortgaged Property as the
Mortgagor’s primary residence.

        (x)      No Additional Collateral. The Mortgage Note is not and has not
been secured by any collateral except the lien of the corresponding Mortgage and
the security interest of any applicable security agreement or chattel mortgage
referred to in clause (j) above.

7


--------------------------------------------------------------------------------

        (y)      Deeds of Trust. In the event the Mortgage constitutes a deed of
trust, a trustee, authorized and duly qualified under applicable law to serve as
such, has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
the Lender to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.

        (z)      Delivery of Mortgage Documents. The Mortgage Note, the
Mortgage, the Assignment of Mortgage and any other documents required to be
delivered under the Custodial Agreement for each Mortgage Loan have been
delivered to the Custodian. The Borrower or its agent is in possession of a
complete, true and materially accurate Mortgage File in compliance with the
Custodial Agreement, except for such documents the originals of which have been
delivered to the Custodian.

        (aa)      Transfer of Mortgage Loans. The Assignment of Mortgage is in
recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located.

        (bb)      Due-On-Sale. The Mortgage contains an enforceable provision
for the acceleration of the payment of the unpaid principal balance of the
Mortgage Loan in the event that the Mortgaged Property is sold or transferred
without the prior written consent of the mortgagee thereunder.

        (cc)      No Buydown Provisions: No Graduated Payments or Contingent
Interests. The Mortgage Loan does not contain provisions pursuant to which
Monthly Payments are paid or partially paid with funds deposited in any separate
account established by the Borrower, the Mortgagor, or anyone on behalf of the
Mortgagor, or paid by any source other than the Mortgagor nor does it contain
any other similar provisions which may constitute a “buydown” provision. The
Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature.

        (dd)      Consolidation of Future Advances. Any future advances made to
the Mortgagor prior to the origination of the Mortgage Loan have been
consolidated with the outstanding principal amount secured by the Mortgage, and
the secured principal amount, as consolidated, bears a single interest rate and
single repayment term. The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having (A) first lien priority with
respect to each Mortgage Loan which is indicated by the Borrower to be a First
Lien (as reflected on the Mortgage Loan Data Transmission), or (B) second lien
priority with respect to each Mortgage Loan which is indicated by the Borrower
to be a Second Lien Mortgage Loan (as reflected on the Mortgage Loan Data
Transmission), in either case, by a title insurance policy, an endorsement to
the policy insuring the mortgagee’s consolidated interest or by other title
evidence acceptable to FNMA and FHLMC. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan.

8


--------------------------------------------------------------------------------

        (ee)      Mortgaged Property Undamaged. The Mortgaged Property (and with
respect to any Cooperative Loan, the Cooperative Unit) is undamaged by waste,
fire, earthquake or earth movement, windstorm, flood, tornado or other casualty
so as to affect adversely the value of the Mortgaged Property as security for
the Mortgage Loan or the use for which the premises were intended and each
Mortgaged Property is in good repair. There have not been any condemnation
proceedings with respect to the Mortgaged Property and the Borrower has no
knowledge of any such proceedings.

        (ff)      Collection Practices: Escrow Deposits: Interest Rate
Adjustments. The origination and collection practices used by the originator,
each servicer of the Mortgage Loan and the Borrower with respect to the Mortgage
Loan have been in all material respects in compliance with Accepted Servicing
Practices, applicable laws and regulations, and have been in all respects legal
and proper. With respect to escrow deposits and Escrow Payments (other than with
respect to each Mortgage Loan which is indicated by the Borrower to be a Second
Lien Mortgage Loan and for which the mortgagee under the First Lien is
collecting Escrow Payments (as reflected on the Mortgage Loan Data
Transmission), all such payments are in the possession of, or under the control
of, the Borrower and there exist no deficiencies in connection therewith for
which customary arrangements for repayment thereof have not been made. All
Escrow Payments have been collected in full compliance with state and federal
law. An escrow of funds is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item that remains unpaid
and has been assessed but is not yet due and payable. No escrow deposits or
Escrow Payments or other charges or payments due the Borrower have been
capitalized under the Mortgage or the Mortgage Note. All Mortgage Interest Rate
adjustments have been made in strict compliance with state and federal law and
the terms of the related Mortgage Note. Any interest required to be paid
pursuant to state, federal and local law has been properly paid and credited.

        (gg)       Conversion to Fixed Interest Rate. With respect to adjustable
rate Mortgage Loans, the Mortgage Loan is not convertible to a fixed interest
rate Mortgage Loan.

        (hh)      Other Insurance Policies. No action, inaction or event has
occurred and no state of facts exists or has existed that has resulted or will
result in the exclusion from, denial of, or defense to coverage under any
applicable special hazard insurance policy, PMI Policy or bankruptcy bond,
irrespective of the cause of such failure of coverage. In connection with the
placement of any such insurance, no commission, fee, or other compensation has
been or will be received by the Borrower or by any officer, director, or
employee of the Borrower or any designee of the Borrower or any corporation in
which the Borrower or any officer, director, or employee had a financial
interest at the time of placement of such insurance.

        (ii)      Soldiers’ and Sailors’ Civil Relief Act. The Mortgagor has not
notified the Borrower, and the Borrower has no knowledge, of any relief
requested or allowed to the Mortgagor under the Soldiers’ and Sailors’ Civil
Relief Act of 1940.

        (jj)      Appraisal. The Mortgage File contains an appraisal of the
related Mortgaged Property signed prior to the approval of the Mortgage Loan
application by a qualified appraiser, duly appointed by the Borrower or the
Qualified Originator, who had no interest, direct or indirect in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of FNMA or FHLMC and Title
XI of the Federal Institutions Reform, Recovery, and Enforcement Act of 1989 as
amended and the regulations promulgated thereunder, all as in effect on the date
the Mortgage Loan was originated.

9


--------------------------------------------------------------------------------

        (kk)      Disclosure Materials. The Mortgagor has executed a statement
to the effect that the Mortgagor has received all disclosure materials required
by applicable law with respect to the making of adjustable rate mortgage loans,
and the Borrower maintains such statement in the Mortgage File.

        (ll)      Construction or Rehabilitation of Mortgaged Property. No
Mortgage Loan was made in connection with the construction or rehabilitation of
a Mortgaged Property or facilitating the trade-in or exchange of a Mortgaged
Property.

        (mm)      No Defense to Insurance Coverage. No action has been taken or
failed to be taken, no event has occurred and no state of facts exists or has
existed on or prior to the Funding Date (whether or not known to the Borrower on
or prior to such date) which has resulted or will result in an exclusion from,
denial of, or defense to coverage under any private mortgage insurance
(including, without limitation, any exclusions, denials or defenses which would
limit or reduce the availability of the timely payment of the full amount of the
loss otherwise due thereunder to the insured) whether arising out of actions,
representations, errors, omissions, negligence, or fraud of the Borrower, the
related Mortgagor or any party involved in the application for such coverage,
including the appraisal, plans and specifications and other exhibits or
documents submitted therewith to the insurer under such insurance policy, or for
any other reason under such coverage, but not including the failure of such
insurer to pay by reason of such insurer’s breach of such insurance policy or
such insurer’s financial inability to pay.

        (nn)       Capitalization of Interest. The Mortgage Note does not by its
terms provide for the capitalization or forbearance of interest.

        (oo)      No Equity Participation. No document relating to the Mortgage
Loan provides for any contingent or additional interest in the form of
participation in the cash flow of the Mortgaged Property or a sharing in the
appreciation of the value of the Mortgaged Property. The indebtedness evidenced
by the Mortgage Note is not convertible to an ownership interest in the
Mortgaged Property or the Mortgagor and the Borrower has not financed nor does
it own directly or indirectly, any equity of any form in the Mortgaged Property
or the Mortgagor.

        (pp)      Withdrawn Mortgage Loans. If the Mortgage Loan has been
released to the Borrower pursuant to a Request for Release as permitted under
Section 5 of the Custodial Agreement, then the promissory note relating to the
Mortgage Loan was returned to the Custodian within 10 days (or if such tenth day
was not a Business Day, the next succeeding Business Day).

        (qq)      No Exception. Other than as noted by the Custodian on the
Exception Report; no Exception exists (as defined in the Custodial Agreement)
with respect to the Mortgage Loan which would materially adversely affect the
Mortgage Loan or the Lender’s security interest, granted by the Borrower, in the
Mortgage Loan as determined by the Lender in its sole discretion.

10


--------------------------------------------------------------------------------

        (rr)      Qualified Originator. The Mortgage Loan has been originated
by, and, if applicable, purchased by the Borrower from, a Qualified Originator.

        (ss)      Mortgage Submitted for Recordation. The Mortgage has been
submitted for recordation in the appropriate governmental recording office of
the jurisdiction where the Mortgaged Property is located.

        (tt)      First Lien Consent. With respect to each Mortgage Loan which
is a Second Lien, (i) if the related first lien provides for negative
amortization, the LTV was calculated at the maximum principal balance of such
first lien that could result upon application of such negative amortization
feature, and (ii) either no consent for the Mortgage Loan is required by the
holder of the first lien or such consent has been obtained and is contained in
the Mortgage File.

        (uu)      Acceptable Investment. No specific circumstances or conditions
exist with respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor’s credit standing that should reasonably be expected to (i) cause
private institutional investors which invest in Mortgage Loans similar to the
Mortgage Loan to regard the Mortgage Loan as an unacceptable investment, (ii)
cause the Mortgage Loan to be more likely to become past due in comparison to
similar Mortgage Loans, or (iii) adversely affect the value or marketability of
the Mortgage Loan in comparison to similar Mortgage Loans;

        (vv)       Environmental Matters. The Mortgaged Property is free from
any and all toxic or hazardous substances and there exists no violation of any
local, state or federal environmental law, rule or regulation;

        (ww)      Ground Leases. With respect to each ground lease to which the
Mortgaged Property is subject (a “Ground Lease”): (i) the Mortgagor is the owner
of a valid and subsisting interest as tenant under the Ground Lease; (ii) the
Ground Lease is in full force and effect, unmodified and not supplemented by any
writing or otherwise; (iii) all rent, additional rent and other charges reserved
therein have been paid to the extent they are payable to the date hereof; (iv)
the Mortgagor enjoys the quiet and peaceful possession of the estate demised
thereby, subject to any sublease; (v) the Mortgagor is not in default under any
of the terms thereof and there are no circumstances which, with the passage of
time or the giving of notice or both, would constitute an event of default
thereunder; (vi) the lessor under the Ground Lease is not in default under any
of the terms or provisions thereof on the part of the lessor to be observed or
performed; (vii) the lessor under the Ground Lease has satisfied all of its
repair or construction obligations, if any, to date pursuant to the terms of the
Ground Lease; (viii) the remaining term of the Ground Lease extends not less
than ten (10) years following the Maturity Date of such Mortgage Loan; and (ix)
the execution, delivery and performance of the Mortgage do not require the
consent (other than those consents which have been obtained and are in full
force and effect) under, and will not contravene any provision of or cause a
default under, the Ground Lease;

11


--------------------------------------------------------------------------------

        (xx)      Value of Mortgage Property. The Borrower has no knowledge of
any circumstances existing that should reasonably be expected to adversely
affect the value or the marketability of the Mortgaged Property or the Mortgage
Loan or to cause the Mortgage Loan to prepay during any period materially faster
or slower than the Mortgage Loans originated by the Borrower generally;

        (yy)      HOEPA. No Mortgage Loan is subject to the provisions of the
Homeownership and Equity Protection Act of 1994 as amended (“HOEPA”) or any
comparable state or local statutes or regulations, including, without
limitation, the provisions of the City of Oakland, California Anti-Predatory
Lending Ordinance No. 12361 or any other statute or regulation providing
assignee liability to holders of such mortgage loans (except as provided in
representation (aaa) below);

        (zz)      No Predatory Lending. No predatory or deceptive lending
practices, including but not limited to, the extension of credit to a mortgagor
without regard for the mortgagor’s ability to repay the Mortgage Loan and the
extension of credit to a mortgagor which has no tangible net benefit to the
mortgagor, were employed in connection with the origination of the Mortgage
Loan;

        (aaa)      Georgia Mortgage Loans. No Mortgage Loan secured by a
Mortgaged Property located in the State of Georgia was originated prior to March
7, 2003; and

        (bbb)      Cooperative Loans. With respect to each Cooperative Loan,
each original UCC financing statement, continuation statement or other
governmental filing or recordation necessary to create or preserve the
perfection and priority of the first priority lien and security interest in the
Cooperative Shares and Proprietary Lease has been timely and properly made. Any
security agreement, chattel mortgage or equivalent document related to the
Cooperative Loan and delivered to the Borrower or its designee establishes in
the Borrower a valid and subsisting perfected first lien on and security
interest in the Mortgaged Property described therein, and the Borrower has full
right to sell and assign the same.

        

        

        

        

        

        

        

        

12


--------------------------------------------------------------------------------

   Schedule 3

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

13


--------------------------------------------------------------------------------

   Schedule 4

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

14


--------------------------------------------------------------------------------


EXHIBIT A


[FORM OF PROMISSORY NOTE]

$200,000,000
July 22, 2003

   New York, New York

        FOR VALUE RECEIVED, AAMES CAPITAL CORPORATION a California corporation
(the “Borrower”), hereby promises to pay to the order of CITIGROUP GLOBAL
MARKETS REALTY CORP. (the “Lender”), at the principal office of the Lender at
390 Greenwich Street, 4th Floor, New York, New York 10013, in lawful money of
the United States, and in immediately available funds, the principal sum of TWO
HUNDRED MILLION DOLLARS ($200,000,000) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Advances made by the Lender to the
Borrower under the Loan Agreement), on the dates and in the principal amounts
provided in the Loan Agreement, and to pay interest on the unpaid principal
amount of each such Advance, at such office, in like money and funds, for the
period commencing on the date of such Advance until such Advance shall be paid
in full, at the rates per annum and on the dates provided in the Loan Agreement.

        The date, amount and interest rate of each Advance made by the Lender to
the Borrower, and each payment made on account of the principal thereof, shall
be recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Loan Agreement or hereunder in
respect of the Advances made by the Lender.

        This Note is the Note referred to in the Master Loan and Security
Agreement dated as of July 22, 2003 (as amended, supplemented or otherwise
modified and in effect from time to time, the “Loan Agreement”) between the
Borrower, and the Lender, and evidences Advances made by the Lender thereunder.
Terms used but not defined in this Note have the respective meanings assigned to
them in the Loan Agreement.

        The Borrower agrees to pay all the Lender’s costs of collection and
enforcement (including reasonable attorneys’ fees and disbursements of Lender’s
counsel) in respect of this Note when incurred, including, without limitation,
reasonable attorneys’ fees through appellate proceedings.

        Notwithstanding the pledge of the Collateral, the Borrower hereby
acknowledges, admits and agrees that the Borrower’s obligations under this Note
are recourse obligations of the Borrower to which the Borrower pledges its full
faith and credit.

15


--------------------------------------------------------------------------------

        The Borrower, and any indorsers or guarantors hereof, (a) severally
waive diligence, presentment, protest and demand and also notice of protest,
demand, dishonor and nonpayments of this Note, (b) expressly agree that this
Note, or any payment hereunder, may be extended from time to time, and consent
to the acceptance of further Collateral, the release of any Collateral for this
Note, the release of any party primarily or secondarily liable hereon, and (c)
expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrower or any other party liable hereon or against any
Collateral for this Note. No extension of time for the payment of this Note, or
any installment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Note, shall affect the liability under
this Note of the Borrower, even if the Borrower is not a party to such
agreement; provided, however, that the Lender and the Borrower, by written
agreement between them, may affect the liability of the Borrower.

        Any reference herein to the Lender shall be deemed to include and apply
to every subsequent holder of this Note. Reference is made to the Loan Agreement
for provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

        Any enforcement action relating to this Note may be brought by motion
for summary judgment in lieu of a complaint pursuant to Section 3213 of the New
York Civil Practice Law and Rules. The Borrower hereby submits to New York
jurisdiction with respect to any action brought with respect to this Note and
waives any right with respect to the doctrine of forum non conveniens with
respect to such transactions.

        This Note shall be governed by and construed under the laws of the State
of New York (without reference to choice of law doctrine but with reference to
Section 5-1401 of the New York General Obligations Law, which by its terms
applies to this Note) whose laws the Borrower expressly elects to apply to this
Note. The Borrower agrees that any action or proceeding brought to enforce or
arising out of this Note may be commenced in the Supreme Court of the State of
New York, Borough of Manhattan, or in the District Court of the United States
for the Southern District of New York.

AAMES CAPITAL CORPORATION.

By:___________________________________________________

Name
Title:

16


--------------------------------------------------------------------------------


SCHEDULE OF LOANS

        This Note evidences Advances made under the within-described Loan
Agreement to the Borrower, on the dates, in the principal amounts and bearing
interest at the rates set forth below, and subject to the payments and
prepayments of principal set forth below:

Date Made
Principal Amount of Loan
Amount Paid or Prepaid
Unpaid Principal Amount
Notation Made by

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

EXHIBIT B

--------------------------------------------------------------------------------


FORM OF CUSTODIAL AGREEMENT

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

 


--------------------------------------------------------------------------------


EXHIBIT C


[FORM OF OPINION OF COUNSEL TO THE BORROWER]


(DATE)

Citigroup Global Markets Realty Corp.
[Address]
[Address]

Dear Sirs and Mesdames:

        You have requested [our] [my] opinion, as counsel to Aames Capital
Corporation, a ________ corporation, (the “Borrower”), with respect to certain
matters in connection with that certain Master Loan and Security Agreement,
dated as of July 22, 2003 (the “Loan and Security Agreement”), by and between
the Borrower and Citigroup Global Markets Realty Corp. (the “Lender”), being
executed contemporaneously with a Promissory Note dated July 22, 2003 from the
Borrower to the Lender (the “Note”), a Custodial Agreement, dated as of July 22,
2003 (the “Custodial Agreement”), by and among the Borrower, Deutsche Bank Trust
Company Americas (the “Custodian”), and the Lender. Capitalized terms not
otherwise defined herein have the meanings set forth in the Loan and Security
Agreement.

        [We] [I] have examined the following documents:

        1.      the Loan and Security Agreement;

        2.      the Note;

        3.      Custodial Agreement;

        4.      unfiled copies of the financing statements listed on Schedule 1
(collectively, the “Financing Statements”) naming the Borrower as Debtor and the
Lender as Secured Party and describing the Collateral (as defined in the Loan
and Security Agreement) as to which security interests may be perfected by
filing under the Uniform Commercial Code of the States listed on Schedule 1 (the
“Filing Collateral”), which I understand will be filed in the filing offices
listed on Schedule 1 (the “Filing Offices”);

        5.      the reports listed on Schedule 2 as to UCC financing statements
(collectively, the UCC Search Report”); and

        6.      such other documents, records and papers as we have deemed
necessary and relevant as a basis for this opinion.

1


--------------------------------------------------------------------------------

        To the extent [we] [I] have deemed necessary and proper, [we] [I] have
relied upon the representations and warranties of the Borrower contained in the
Loan and Security Agreement. [We] [I] have assumed the authenticity of all
documents submitted to me as originals, the genuineness of all signatures, the
legal capacity of natural persons and the conformity to the originals of all
documents.

        Based upon the foregoing, it is [our] [my] opinion that:

        1.      The Borrower is a corporation duly organized, validly existing
and in good standing under the laws of the state of [state] and is qualified to
transact business in, duly licensed and is in good standing under, the laws of
each state in which any Mortgaged Property is located to the extent necessary to
ensure the enforceability of each Mortgage Loan and the servicing of each
Mortgage Loan pursuant to the Loan and Security Agreement.

        2.      The Borrower has the corporate power to engage in the
transactions contemplated by the Loan and Security Agreement, the Note, and the
Custodial Agreement and all requisite corporate power, authority and legal right
to execute and deliver the Loan and Security Agreement, the Note, and the
Custodial Agreement and observe the terms and conditions of such instruments.
The Borrower has all requisite corporate power to borrow under the Loan and
Security Agreement and to grant a security interest in the Collateral pursuant
to the Loan and Security Agreement.

        3.      The execution, delivery and performance by the Borrower of the
Loan and Security Agreement, the Note, and the Custodial Agreement, and the
borrowings by the Borrower and the pledge of the Collateral under the Loan and
Security Agreement have been duly authorized by all necessary corporate action
on the part of the Borrower. Each of the Loan and Security Agreement, the Note
and the Custodial Agreement have been executed and delivered by the Borrower and
are legal, valid and binding agreements enforceable in accordance with their
respective terms against the Borrower, subject to bankruptcy laws and other
similar laws of general application affecting rights of creditors and subject to
the application of the rules of equity, including those respecting the
availability of specific performance, none of which will materially interfere
with the realization of the benefits provided thereunder or with the Lender’s
security interest in the Mortgage Loans.

        4.      No consent, approval, authorization or order of, and no filing
or registration with, any court or governmental agency or regulatory body is
required on the part of the Borrower for the execution, delivery or performance
by the Borrower of the Advance and Security Agreement, the Note and the
Custodial Agreement or for the borrowings by the Borrower under the Loan and
Security Agreement or the granting of a security interest to the Lender in the
Collateral, pursuant to the Loan and Security Agreement.

2


--------------------------------------------------------------------------------

        5.      The execution, delivery and performance by the Borrower of, and
the consummation of the transactions contemplated by, the Loan and Security
Agreement, the Note and the Custodial Agreement do not and will not (a) violate
any provision of the Borrower’s charter or by-laws, (b) violate any applicable
law, rule or regulation, (c) violate any order, writ, injunction or decree of
any court or governmental authority or agency or any arbitral award applicable
to the Borrower of which I have knowledge (after due inquiry) or (d) result in a
breach of, constitute a default under, require any consent under, or result in
the acceleration or required prepayment of any indebtedness pursuant to the
terms of, any agreement or instrument of which I have knowledge (after due
inquiry) to which the Borrower is a party or by which it is bound or to which it
is subject, or (except for the Liens created pursuant to the Loan and Security
Agreement) result in the creation or imposition of any Lien upon any Property of
the Borrower pursuant to the terms of any such agreement or instrument.

        6.      There is no action, suit, proceeding or investigation pending
or, to the best of [our] [my] knowledge, threatened against the Borrower which,
in [our] [my] judgment, either in any one instance or in the aggregate, would be
reasonably likely to result in any material adverse change in the properties,
business or financial condition, or prospects of the Borrower or in any material
impairment of the right or ability of the Borrower to carry on its business
substantially as now conducted or in any material liability on the part of the
Borrower or which would draw into question the validity of the Loan and Security
Agreement, the Note, the Custodial Agreement or the Mortgage Loans or of any
action taken or to be taken in connection with the transactions contemplated
thereby, or which would be reasonably likely to impair materially the ability of
the Borrower to perform under the terms of the Loan and Security Agreement, the
Note, the Custodial Agreement or the Mortgage Loans.

        7.      The Loan and Security Agreement is effective to create, in favor
of the Lender, a valid security interest under the Uniform Commercial Code in
all of the right, title and interest of the Borrower in, to and under the
Collateral as collateral security for the payment of the Secured Obligations (as
defined in the Loan and Security Agreement), except that (a) such security
interests will continue in Collateral after its sale, exchange or other
disposition only to the extent provided in Section 9-306 of the Uniform
Commercial Code, (b) the security interests in Collateral in which the Borrower
acquires rights after the commencement of a case under the Bankruptcy Code in
respect of the Borrower may be limited by Section 552 of the Bankruptcy Code.

        8.      When the Mortgage Notes are delivered to the Custodian, endorsed
in blank by a duly authorized officer of the Borrower, the security interest
referred to in paragraph 7 above in the Mortgage Notes will constitute a fully
perfected first priority security interest in all right, title and interest of
the Borrower therein, in the Mortgage Loan evidenced thereby and in the
Borrower’s interest in the related Mortgaged Property.

3


--------------------------------------------------------------------------------

        9. (a)      Upon the filing of financing statements on Form UCC-1 naming
the Lender as “Secured Party” and the Borrower as “Debtor”, and describing the
Collateral, in the jurisdictions and recording offices listed on Schedule 1
attached hereto, the security interests referred to in paragraph 8 above will
constitute fully perfected security interests under the Uniform Commercial Code
in all right, title and interest of the Borrower in, to and under such
Collateral, which can be perfected by filing under the Uniform Commercial Code.

        (b)      The UCC Search Report sets forth the proper filing offices and
the proper debtors necessary to identify those Persons who have on file in the
jurisdictions listed on Schedule 1 financing statements covering the Filing
Collateral as of the dates and times specified on Schedule 2. Except for the
matters listed on Schedule 2, the UCC Search Report identifies no Person who has
filed in any Filing Office a financing statement describing the Filing
Collateral prior to the effective dates of the UCC Search Report.

        10.      The Assignments of Mortgage are in recordable form, except for
the insertion of the name of the assignee, and upon the name of the assignee
being inserted, are acceptable for recording under the laws of the state where
each related Mortgaged Property is located.

        11.      The Borrower is duly registered as a [____________] in each
state in which Mortgage Loans were originated to the extent such registration is
required by applicable law, and has obtained all other licenses and governmental
approvals in each jurisdiction to the extent that the failure to obtain such
licenses and approvals would render any Mortgage Loan unenforceable or would
materially and adversely affect the ability of the Borrower to perform any of
its obligations under, or the enforceability of, the Loan Documents.

        12.      Assuming that all other elements necessary to render a Mortgage
Loan legal, valid, binding and enforceable were present in connection with the
execution, delivery and performance of each Mortgage Loan (including completion
of the entire Mortgage Loan fully, accurately and in compliance with all
applicable laws, rules and regulations) and assuming further that no action was
taken in connection with the execution, delivery and performance of each
Mortgage Loan (including in connection with the sale of the related Mortgaged
Property) that would give rise to a defense to the legality, validity, binding
effect and enforceability of such Mortgage Loan, nothing in the forms of such
Mortgage Loans, as attached hereto as Exhibit A, would render such Mortgage
Loans other than legal, valid, binding and enforceable.

        13.      Assuming their validity, binding effect and enforceability in
all other respects (including completion of the entire Mortgage Loan fully,
accurately and in compliance with all applicable laws, rules and regulations),
the forms of Mortgage Loans attached hereto as Exhibit A are in sufficient
compliance with ________ law and Federal consumer protection laws so as not to
be rendered void or voidable at the election of the Mortgagor thereunder.

4


--------------------------------------------------------------------------------

Very truly yours,

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

5


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF NOTICE OF BORROWING AND PLEDGE

[insert date]

Citigroup Global Markets Realty Corp.
[Address]
[Address]
Attention: _______________________

        Notice of Borrowing and Pledge No.:_____________________

Ladies/Gentlemen:

        Reference is made to the Master Loan and Security Agreement, dated as of
July 22, 2003 (the “Loan Agreement”; capitalized terms used but not otherwise
defined herein shall have the meaning given them in the Loan Agreement), between
Aames Capital Corporation, (the “Borrower”) and Citigroup Global Markets Realty
Corp. (the “Lender”).

        In accordance with Section 2.03(a) of the Loan Agreement, the
undersigned Borrower hereby requests that you, the Lender, make Advances to us
in connection with our delivery of Mortgage Loans on ____________________
[insert requested Funding Date, which must be at least two (2) Business Days
following the date of the request], in connection with which we shall pledge to
you as Collateral the Mortgage Loans (along with all previous pledges defined as
Eligible Mortgage Loans for such date) set forth on the Mortgage Loan Schedule
attached hereto.

        The Borrower hereby certifies, as of such Funding Date, that:

(a)  

no Default or Event of Default has occurred and is continuing on the date hereof
nor will occur after giving effect to such Advance as a result of such Advance;


(b)  

each of the representations and warranties made by the Borrower in or pursuant
to the Loan Documents is true and correct in all material respects on and as of
such date (in the case of the representations and warranties in respect of
Mortgage Loans, solely with respect to Mortgage Loans being included the
Borrowing Base on the Funding Date) as if made on and as of the date hereof (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date);


(c)  

the Borrower is in compliance with all governmental licenses and authorizations
and is qualified to do business and is in good standing in all required
jurisdictions; and


6


--------------------------------------------------------------------------------

(d)  

the Borrower has satisfied all conditions precedent in Section 5.02 of the Loan
Agreement and all other requirements of the Loan Agreement.


        The undersigned duly authorized officer of Borrower further represents
and warrants that (1) the documents constituting the Custodial File (as defined
in the Custodial Agreement) with respect to the Mortgage Loans that are the
subject of the Advance requested herein and more specifically identified on the
mortgage loan schedule or computer readable magnetic transmission delivered to
both the Lender and the Custodian in connection herewith (the “Receipted
Mortgage Loans”) have been or are hereby submitted to Custodian and such
Required Documents are to be held by the Custodian subject to Lender’s first
priority security interest thereon, (2) all other documents related to such
Receipted Mortgage Loans (including, but not limited to, mortgages, insurance
policies, loan applications and appraisals) have been or will be created and
held by Borrower in trust for Lender, (3) all documents related to such
Receipted Mortgage Loans withdrawn from Custodian shall be held in trust by
Borrower for Lender, and Borrower will not attempt to pledge, hypothecate or
otherwise transfer such Receipted Mortgage Loans to any other party until the
Advance to which such Receipted Mortgage Loans are related has been paid in full
by Borrower and (4) Borrower has granted a first priority perfected security
interest in and lien on the Receipted Mortgage Loans.

Borrower hereby represents and warrants that (x) the Receipted Mortgage Loans
have an unpaid principal balance as of the date hereof of $__________ and
(y) the number of Receipted Mortgage Loans is ______.

 

Very truly yours,

   

By:_______________________
Name:
Title:

        

        

        

        

        

        

        

        

7


--------------------------------------------------------------------------------

   Schedule I
to Notice of Borrowing and Pledge

[MORTGAGE LOANS PROPOSED TO BE PLEDGEDTO LENDER ON FUNDING DATE]

[attach Mortgage Loan Schedule]

        

        

        

        

        

        

        

        

        

        

        

 


--------------------------------------------------------------------------------


EXHIBIT E


UNDERWRITING GUIDELINES

[TO BE PROVIDED BY BORROWER]

        

        

        

        

        

        

        

        

        

        

        

        

 


--------------------------------------------------------------------------------


EXHIBIT F


REQUIRED FIELDS FOR SERVICING TRANSMISSION

[TO BE PROVIDED BY LENDER]

        

        

        

        

        

        

        

        

        

        

        

        

 


--------------------------------------------------------------------------------


EXHIBIT G


REQUIRED FIELDS FOR MORTGAGE LOAN DATA TRANSMISSION

[TO BE PROVIDED BY LENDER]

        

        

        

        

        

        

        

        

        

        

        

        

 


--------------------------------------------------------------------------------


EXHIBIT H


FORM OF BORROWING BASE CERTIFICATE

Category
Idx
Date
# of
Loans Original
Balance Principal
Balance Actual
Advance
Rate Advance
Amount(s)

Pct of
Adv
$

Pct of
Prin
Bal Total
Interest
Due Fund
Date                                                                   Product  
                                        Delinquency
Info (if necessary)                                           Sublimits        
           

 


--------------------------------------------------------------------------------


EXHIBIT I


FORM OF CONFIDENTIALITY
AGREEMENT

        In connection with your consideration of a possible or actual
acquisition of a participating interest (the “Transaction”) in an advance, note
or commitment of Citigroup Global Markets Realty Corp. (“CGMRC”) pursuant to a
Master Loan and Security Agreement between Lender and Aames Capital Corporation
(the “Borrower””) dated as of July 22, 2003, you have requested the right to
review certain non-public information regarding the Borrower that is in the
possession of CGMRC. In consideration of, and as a condition to, furnishing you
with such information and any other information (whether communicated in writing
or communicated orally) delivered to you by CGMRC or its affiliates, directors,
officers, employees, advisors, agents or “controlling persons” (within the
meaning of the Securities Exchange Act of 1934, as amended (the “1934 Act”))
(such affiliates and other persons being herein referred to collectively as
CGMRC “Representatives”) in connection with the consideration of a Transaction
(such information being herein referred to as “Evaluation Material”), CGMRC
hereby requests your agreement as follows:

1.  

The Evaluation Material will be used solely for the purpose of evaluating a
possible Transaction with CGMRC involving you or your affiliates, and unless and
until you have completed such Transaction pursuant to a definitive agreement
between you or any such affiliate and CGMRC, such Evaluation Material will be
kept strictly confidential by you and your affiliates, directors, officers,
employees, advisors, agents or controlling persons (such affiliates and other
persons being herein referred to collectively as “your Representatives”), except
that the Evaluation Material or portions thereof may be disclosed to those of
your Representatives who need to know such information for the purpose of
evaluating a possible Transaction with CGMRC (it being understood that prior to
such disclosure your Representatives will be informed of the confidential nature
of the Evaluation Material and shall agree to be bound by this Agreement). You
agree to be responsible for any breach of this Agreement by your
Representatives.


2.  

The term “Evaluation Material” does not include any information which (i) at the
time of disclosure or thereafter is generally known by the public (other than as
a result of its disclosure by you or your Representatives) or (ii) was or
becomes available to you on a nonconfidential basis from a person not otherwise
bound by a confidential agreement with CGMRC or its Representatives or is not
otherwise prohibited from transmitting the information to you. As used in this
Agreement, the term “person” shall be broadly interpreted to include, without
limitation, any corporation, company, joint venture, partnership or individual.


 


--------------------------------------------------------------------------------

3.  

In the event that you receive a request to disclose all or any part of the
information contained in the Evaluation Material under the terms of a valid and
effective subpoena or order issued by a court of competent jurisdiction, you
agree to (i) immediately notify CGMRC and the Borrower of the existence, terms
and circumstances surrounding such a request, (ii) consult with the Borrower on
the advisability of taking legally available steps to resist or narrow such
request, and (iii) if disclosure of such information is required, exercise your
best efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to such information.


4.  

Unless otherwise required by law in the opinion of your counsel, neither you nor
your Representative will, without our prior written consent, disclose to any
person the fact that the Evaluation Material has been made available to you.


5.  

You agree not to initiate or maintain contact (except for those contacts made in
the ordinary course of business) with any officer, director or employee of the
Borrower regarding the business, operations, prospects or finances of the
Borrower or the employment of such officer, director or employee, except with
the express written permission of the Borrower.


6.  

You understand and acknowledge that the Borrower is not making any
representation or warranty, express or implied, as to the accuracy or
completeness of the Evaluation Material or any other information provided to you
by CGMRC. The Borrower, its respective affiliates or Representatives, nor any of
its respective officers, directors, employees, agents or controlling persons
(within the meaning of the 1934 Act) shall have any liability to you or any
other person (including, without limitation, any of your Representatives)
resulting from your use of the Evaluation Material.


7.  

You agree that neither CGMRC or the Borrower has not granted you any license,
copyright, or similar right with respect to any of the Evaluation Material or
any other information provided to you by CGMRC.


8.  

If you determine that you do not wish to proceed with the Transaction, you will
promptly deliver to CGMRC all of the Evaluation Material, including all copies
and reproductions thereof in your possession or in the possession of any of your
Representatives.


9.  

Without prejudice to the rights and remedies otherwise available to the
Borrower, the Borrower shall be entitled to equitable relief by way of
injunction if you or any of your Representatives breach or threaten to breach
any of the provisions of this Agreement. You agree to waive, and to cause your
Representatives to waive, any requirement for the securing or posting of any
bond in connection with such remedy.


 


--------------------------------------------------------------------------------

10.  

The validity and interpretation of this Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
applicable to agreements made and to be fully performed therein (excluding the
conflicts of law rules). You submit to the jurisdiction of any court of the
State of New York or the United States District Court for the Southern District
of the State of New York for the purpose of any suit, action, or other
proceeding arising out of this Agreement.


11.  

The benefits of this Agreement shall inure to the respective successors and
assigns of the parties hereto, and the obligations and liabilities assumed in
this Agreement by the parties hereto shall be binding upon the respective
successors and assigns.


12.  

If it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) the remaining terms and provisions hereof shall be unimpaired
and shall remain in full force and effect and (ii) the invalid or unenforceable
provision or term shall be replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of such invalid
or unenforceable term or provision.


13.  

This Agreement embodies the entire agreement and understanding of the parties
hereto and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided for herein. No alteration,
waiver, amendments, or change or supplement hereto shall be binding or effective
unless the same is set forth in writing by a duly authorized representative of
each party and may be modified or waived only by a separate letter executed by
the Borrower and you expressly so modifying or waiving such Agreement.


14.  

For the convenience of the parties, any number of counterparts of this Agreement
may be executed by the parties hereto. Each such counterpart shall be, and shall
be deemed to be, an original instrument, but all such counterparts taken
together shall constitute one and the same Agreement.


 


--------------------------------------------------------------------------------

        Kindly execute and return one copy of this letter which will constitute
our Agreement with respect to the subject matter of this letter.

By:_____________________________________

Citigroup Global Markets Realty Corp

Confirmed and agreed to
this _____ day of _____________, 200_.

By:______________________________
Name
Title:

 


--------------------------------------------------------------------------------


EXHIBIT J


FORM OF INSTRUCTION LETTER

__________ __, 2001

___________________, as [Subservicer]

_________________

_________________

Attention:      _______________

Re:  

Master Loan and Security Agreement, dated as of July 22, 2003, by and between
Citigroup Global Markets Realty Corp., (“Lender”), and Aames Capital Corporation
(“Borrower”)


Ladies and Gentlemen:

        Pursuant to the Master Loan and Security Agreement, dated as of July 22,
2003 (the “Loan and Security Agreement”), between the Lender and the Borrower,
you are hereby notified that: (i) the undersigned Borrower has pledged to the
Lender the assets described on Schedule 1 hereto (the “Eligible Assets”),
(ii) each of the Eligible Assets is subject to a security interest in favor of
the Lender, and (iii) effective as of the delivery of this letter to the
Subservicer, unless otherwise notified by the Lender in writing, any payments or
distributions made with respect to such Eligible Assets shall be remitted
immediately by the [Subservicer] in accordance with the Lender’s wiring
instructions provided below:

   

Account No.:      [____________________]
ABA No.:            [____________________]
[____________________]
Reference:           [____________________]


 


--------------------------------------------------------------------------------

The Subservicer also acknowledges its consent to terminate such Servicing
Agreement upon notification by the Lender of an occurrence of an Event of
Default.

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to the Lender promptly
upon receipt. Any notices to the Lender should be delivered to the following
address: [Address of Lender], Attention: _______ Telephone: ________, Facsimile:
_________________

Very truly yours, AAMES CAPITAL CORPORATION     By:
Name:
Title:

ACKNOWLEDGED:
 
 
_______________________________, as [Subservicer]

By:
Name:
Title:
Telephone:
Facsimile:
